1/18/2019

Complainant Information

Source LegacySystem ®

Case Information

Complaint Building y UB
Summary UNSAFE, FIRE
Address ©. 3o009001a604
9131 FT SMALLWOOD
PASADENA State
Subdivision ROCK CREEK
Location Details 9129 FT SMALLWOOD RD
Received Date @ 07/28/2017 09:47 AM System ID
Tickler Date @ 61/21/2019 02:00 pm Case ld
Completed Date ® 01/18/2019 :09:38 AM
Receiver CHRISTINA BRAUN ¥

Owner Information

First Name Last Name

Owner, Second Name

Company Name Email
Address House Number Street Name
City State
Violator Information
Set Violator Same as Gwner
JACKSON RALPH G Last Name
JACKSON PATRICIA A
Company Name
Address House Number 9131 FI SMALLWOOD RD
PASADENA 21122 State

Assignment Information

Case 1:19-cr-00438-RDB Document@@-driled 04/01/21 Page 1 of 78

68643

B-2017-529

(KAM) AXK XEN

Street Type

Zip

(AXN)-XXX-RARK

Street Type

Zip

1/5
Case 1:19-cr-00438-RDB Documentsd60so@e,04/01/21 Page 2 of 78

1/18/2019
Date Assigned ® 07/28/2017 12:00 AM
inspector CHARLES SCHINDLER (209) (curren ¥ Supervisor Select: v
Permit Number Waterfront N ¥
Original Case ID Critical Area N v
Cty. Council N ,

ADC Map

Case Organization

Case Details

UNSAFE, FIRE

2/5
1/18/2019

Case 1:19-cr-00438-RDB Docume@bs@@-edrileg 04/01/21

Active Permit Application Information

Type Permit # Status

B
B
B
B
E
E
P
Pp
1
T

2247289
234689]
2348985
2351762
2132499
2214286
2162925
2216797
2038567
2040756

Completed
Pending
Completed
Pending
Completed
Completed
Completed
Expired
Completed
Completed

Other Cases On This Property

Case# Received Date Status Summary

Related Cases

lypé a case number or click to see related cases

Closed

Case Timeline

Last updated on Jan 14, 2019 by CHRISTINA BRAUN

-

CLOSE COMPLAINT

B02348985 CMP: 01/18/19

JANUARY 18, 2019 by: IPBRAUOG

REINSPECTION

HAS STRUCTURE BEEN REMOVED. PLEASE OBTAIN NEW PICTURES

Page 3 of 78

WS
1/18/2019

Case 1:19-cr-00438-RDB Documentst@@-2driled 04/01/21 Page 4 of 78

JANUARY 14, 2015 by: IPBRAUO&

MONITORING

OCTOBER 2, 2018 by: IPBRAUOG

MONITORING

MAY 30, 2018 by: undefined

Note

PERMIT APPROVED. MONITOR FOR INSPECTIONS AND COMPLETION

AIARCH 5, 2018 by: undefined

Note

COMLTR: 12/12/17

JANUARY 5, 2018 by: undelined

PENDING PERMIT REVIEW

802351762 RPLC ENTIRE ROOF*FIRE DAMAGE’ ,RPLC NON-STRUCTL WALL,LEVEL TOP PLATE AS NEEDED TO
ACCOMODATE NEW TRUSSES(INTERIOR RNVTNS REQUIRE SEPERATE PERMIT) APP: 12/01/17

DECEMBER 4, 2017 by: undetined

PERMIT ISSUED

802348985 SS: 09/08/17

OCTOBER 3, 2017 by: undefined

FIRST LETTER SENT

AUGUST 29, 2017 by: undefined

4/5
1/18/2019 Case 1:19-cr-00438-RDB Documenést6@-2ofaled 04/01/21 Page 5 of 78

- OPENED COMPLAINT CASE

JULY 28, 2017 by: undefined

Created on Jul 28, 2017 by CHRISTINA BRAUN

5/5
7/28/2017

Case ID:
Tax ID:
Received:
Tickler:

Receiver:

Date Assigned:

Case 1:19-cr-00438- “Bild ei Oath fullerenes Page 6 of 78

aH 48

B- 2017 - 529
300090018604
7/28/2017
afi201F

We

ADC Map:
Water Front: N
Cty. Council Ind: N

Complainant:

Owner Information

Owner 1:
Owner 2:
Address:

State Map:

Date
1/28/2097

om
0
a}

|

-) 7

JACKSON RALPH G
JACKSON PATRICIA A
S741 FT SMALLWOGD RD

PASADENA 21122

18 01
Map No: Suffix Block
Event

OPENED COMPLAINT GASE

Post ecl

De geo ~t

/ Sf Het TE

Building

9131 FT SMALLWOOB RD
ROCK CREEK PASADENA 21122
4129 FT SMALLWOOD RD

Location:

Details:
Completed:
LIMSAFE, FIRE
CHARLES SCHINDLER (209)
Original ID:

Inspector:
Permit Number:
Related Cases:

 

Critical Area: \\ Violation:
Case Org:
Violator Information
Violator 1: JACKSON RALPH G
Violator 2: JACKSON PATRIGIA A
Address: 9131 FT SMALLWOOD RD
PASADENA 21122
Phone:
0008 County Map:
Parcel Plat Sect Block LotNo
Due Date Request for Trial Date

H/AO17

Ui * calle

Ce buile {
2A bla

ahzé eli>

   
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 7 of 78

i

TPD993C/MS99

1

2

300090018604 BO02247289
300090018604 BO2346891
300090018604 E02132499
300090018604 B02214286
300090018604 P02162925
300090018604 P02216797
300090018604 T02038567

300090018604 T02040756

BROWSE PERMITS BY TAX ACCOUNT PAGE 001 OF O01
LINE ACCT NUMB PRMT NBR STATUS PROPOSED USE

C

P

iS

oa

"COCONUT CHARLIE'S" INTERIOR ALTERATIONS TO EX
TENANT: COCONUT CHARLIE'S
REMOVE EX. RAMP & RPL. WITH 16X18 DECK & (2) NEW
TENANT: COCONUT CHARLIES
CATV -FRONT OF ABOVE ADDRESS
TENANT:
REWIRE LIGHTS & RECEPT IN BAR & INSTALL FIRE
TENANT: COCONUT CHARLIE'S
INSTALL NEW DRAIN PIPE & WATER SUPPLY TO BAR AREA
TENANT: COCONUT CHARLIE'S
Replacement of Existing Fixtures
TENANT:
INSTALL 500 GALLON GREASE TRAP
TENANT:
1500 GALLON TANK
TENANT:

TENANT:
ACCOUNT HAS EXPIRED PERMIT (S)

LINE NUMBER (1-9)/PAGE (B,F) F PAGE NUMBER 000 HIT ENTER

END OF REPORT

F1LO=RETURN FI1L=CPr MENU F12=PIPS MENU

AACO\iphrau06 @ [PC06362 2017-07-28 09:46:44
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 8 of 78

PAGE NUMBER 1 MAP BLK PARCEL PLAT SECT BLOCK Lor DEED REFER
3000-9001-8604 18 o1 0008 06560-718
PREMISE ADDRESS
JACKSON RALPH G 9131 FT SMALLWOOD RD
PLAT REFER

JACKSON PATRICIA A
PASADENA MD 21122

MATLING ADDRESS GENERAL CODES
9131 FORT SMALLWOOD RD 2 ACRES EXEMPT DATE CD CL
9131 FT SMALLWOOD RD 000
PASADENA MD 21122 ROCK CREEK USE CODE ¢
H O CODE

LAND BUILDINGS TOTAL PREFER LAND CURTILAGE OWN OCCUP D

CUR 150,000 225,400 375,400 130,100 AG TRSF TX

1 150,000 225,400 375,400 130,100 AG DAT

2 150,000 225,400 375,400 130,100 REASSESSMENT
3 150,000 225,400 375,400 130,100 PH 07-01-2015
BASE 187,400 214,600 402,000 141,300 ASSR 0283
HST 150,000 225,400 375,400 130,100 GEO CODE 1
PREV ACCOUNT NO PREVIOUS OWNER TRNS NO G F 1.000000
3000-9001-8604 JACKSON, CHESTER W 01351 PGF 1.000000

FOR A DIFFERENT PAGE HIT ENTER ELSE HIT F1-MENU F2-WB F3-UTIL F4-LIEN
F5-USE F6-NAME F7-LOCAT F8-HLTH F9-PREM F10-MORE F11-FF/CAP F

AACO\ipbrau06 @ [PC06362 2017-07-28 09:46:51]
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 9 of 78

PAGE NUMBER 2
3000-9001-8604

TABL IND 1

TABL ASSMT 352,576

* CURRENT SALES DATA *

TRANSFER NUMBER 01351
TRANSFER DATE 02-09-1994
CONSIDERATION

MORTGAGE

GROUND RENT

HOW CONVEYED 4
T/P CONVEYANCE T

6 MONTHS ONLY
NEW CONSTRUCTION
INC OTHER PROPERTY

* PROPERTY CHARACTERISTICS *
STRUCTURE CODE

YEAR BUILT 1950

AMENITY CODE ZONING

LAND AREA 2.000 ACRES
MAIN BUILDING AREA 5179 §Q FT

NUMBER LOTS

* WATER/SEWER DATA *

WATER TYPE
SEWER TYPE 2 SEPTIC

SEWER UNITS 001
* WASTE DATA *
O01 ANNAPOLIS 000 ZONE

FOR A DIFFERENT PAGE HIT ENTER ELSE HIT F1-MENU F2-WB F3-UTIL F4-LIEN
F5-USE FO-NAME F7-LOCAT F8-HLTH F9-PREM F10-MORE F11-FF/CAP B

AACO\ipbrau06 @ IPC06362 2017-07-28 09:46:54
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 10 of 78

ANNE | Department of Inspections and Permits
nie ARUNDEL 2664 Riva Road, Annapolis, Maryland 21401
i COUNTY 410-222-7790

WAR Y 1 N° DAMAGE INSPECTION REPORT

  

‘

i

Date

Mimecdiate Action he e Number ul. Lé “ ray, c
ra te a SOR eect Baud es

Building Address:
or

 

Use Group: O Single Family Other
Construction Type: icc Frame O Masonry O Other
I. Building Condition: O Safe For Occupancy QO) Habitable, Repairs Necessary

Q) Uninhabitable - Keep Out wBemolition Recommended

2. exterior Wall Condition: Couns §
Windows Gone iding Damage loles In Wall

 

CQ) Wall Bowed (which wall) O Wall Unsafe (which wall)

 

O Wall Gone (which wall) yw C} Comment

3. Roof Condition: a N ah,
haa In Roof O Shingle Damage er Soruciiia Damage Roof Unsafe OO Roof Gone
QO Comment =

4. Foundation Condition: Y Damage CN)
O Crawl Space O Basement O Building Shifted QO) Building Off Foundation

QO Foundation Cracked (which walls)

 

QO) Comment
5. Floor Condition: — First Floor ¢ Y) Damage NO Holes In Floor O Floor Shifted O Structural Damage

Second Floor Y Damage N QO Holes in Floor O Floor Shifted O Structural Damage

 

L) Comment

 

 

 

 

6. Interior Bearing Walls: ) Damage N O shifted O Structural Damage

QO} Comment <
7. Heating System: OY Damage N hue Damage x oliwies Damage

O Comment Y we
8. Plumbing System( Y, Damage NS tr Fixture Damage CY Piping Damaue

O) Comment =
= /

9, Electrical Systen(Y ) Damage N a Fixture Damage arcuit Breaker Box Damage

O Comment wa at
10. Utilities Condition: © Gas: Y) Damage N Water: Y Damage WN Electric:CY_) Damage N

CO) Comment
11. Additional Comments:

4} : jf _ /)
Demo t 1E6UU Reeth SS

Inspector JILL. A flu ely 7 |

Inspileticrs damage Revised 01-08-2004

 

 

 

 

 

 

 

 

 

 

 
a f
ee ie

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 11 of 78

PR tae

>

anita

5 beens
—— need

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 12 of 78

—

5 ‘Soeaskl a eee

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 13 of 78

2664 Riva Road
Annapolis MD 21401
www.aacounty.org/ip
Phone: (410) 222-7790

 

Daniel L. Kane, Director

- NOTICE OF UNSAFE STRUCTURE
August 30, 2017

Ralph G Jackson
Patricia A Jackson
9131 Ft Smallwood Rd.
Pasadena MD 21122

RE: Unsafe Structure — 9131 Ft Smallwood Rd.
Tax Account # 3000-9001-8604

Dear Mr. and Mrs. Jackson:

Pursuant to an investigation conducted by this department the structure located at the above
referenced address was found to be unsafe and open to casual entry. Therefore, in accordance with
Section 115.1 and 115.8 of the 2015 Anne Arundel County Construction Code, you are hereby ordered to
raze and secure this structure on or before October 2, 2017. Building Permits will be required to raze
this structure. All remaining debris shall be removed to an approved facility.

You are required pursuant to the Anne Arundel County Building Code Section 104.3 to immediately
contact me to indicate your acceptance or rejection of this order. Your response must be in writing and

be received within ten working days of receipt of this letter.

Any action taken by Anne Arundel County to make the structure safe or to demolish the unsafe structure
shall constitute a lien on the land improvements and such lien may be enforced by sale of the property

in accordance with the provisions of the Tax-Property Article, Annotated Code of Maryland. Your
cooperation is appreciated. If you should have any questions, please contact me at 410-222-7737.

Respectfully,

William R. Bryant,
Assistant Director, Isspections and Permits

WRB/CLB B-2017-0529
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 14 of 78

2664 Riva Road
Annapolis MD 21401
www.aacounty.org/ip
Phone: (410) 222-7790

 

Daniel L. Kane, Director

 

NOTICE OF UNSAFE STRUCTURE

August 30, 2017

Ralph G Jackson
Patricia A Jackson
9131 Ft Smallwood Rd.
Pasadena MD 21122

RE: Unsafe Structure — 9131 Ft Smallwood Rd.
Tax Account # 3000-9001-8604

Dear Mr. and Mrs. Jackson:

Pursuant to an investigation conducted by this department the structure located at the above
referenced address was found to be unsafe and open to casual entry. Therefore, in accordance with
Section 115.1 and 115.8 of the 2015 Anne Arundel County Construction Code, you are hereby ordered to
raze and secure this structure on or before October 2, 2017. Building Permits will be required to raze
this structure. All remaining debris shall be removed to an approved facility.

You are required pursuant to the Anne Arundel County Building Code Section 104.3 to immediately
contact me to indicate your acceptance or rejection of this order. Your response must be in writing and

be received within ten working days of receipt of this letter.

Any action taken by Anne Arundel County to make the structure safe or to demolish the unsafe structure
shall constitute a lien on the land improvements and such lien may be enforced by sale of the property

in accordance with the provisions of the Tax-Property Article, Annotated Code of Maryland. Your
cooperation is appreciated. If you should have any questions, please contact me at 410-222-7737.

Respectfully,

Wiblin Vn

William R. Bryant, MC
Assistant Director, Inspections and Permits

WRB/CLB B-2017-0529
Case 1:19-cr-00438-RDB Document160 Filed

04/01/21 Page 15 of 78

A/F

 

Complaint Case # B-2017-529

Case Information Assianmant Infarmation Case Details Events
Event Type REINSPECTION
Date So 01/14/2619 02:00 Ph Fine
. a |
Due Date cS O1/217/90L2 02:00 UPDATE TICKLER DATE Amaunt Paid
Req Trial Date ® 91/14/2019 02.00 8M Fine Due Date

Fine Paid bate

Details HeS STRUCTURE BEEN REMOVED, PLEASE OBTAIN NEW PICTURES

 

L Emo peconcd iSSve
Demo dar > deol ¥
. es ves as LONG

Attachments Folated Information

7 NEW EVENT

9 02/14/2019 02:00 Ph

®

el On 9loh7
permit J weled
 

» 08:1-SL02 "Paap,

rae <

  

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 16 of 78
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 17 of 78

IPD131C/MS3A DISPLAY PERMIT INFORMATION BUILDING PERM OFFICE A
SSSSSS SS SSS SS sss SSssssse= NBR BO2348985 INIT LED1253

SeeSes======PROPERT Y===<$=s====s== NXT B02348986

9131 FT SMALLWOOD RD Ssese======CONTRACTOR/LICENSER=s==s=s========

PASADENA MD 21122 OWNER

TAX ACCT NBR 3000 - 9001 - 8604 XXXXXXAXAXXXKAXKAKAKK

SUBDIV: ROCK CREEK XXXXXXX, XX 11111

TAX MAP 18 ACREAGE 2.000 PHONE = LIC # CTR - 003157

BLOCK(ST) 01 LOT
PARCEL 0008 SECTION
DEED 06560-718 BLOCK

 

PR DESC: 2 ACRES
ADC = TENANTS COCONUT CHARLIE'S
LOCATION 9129 FT SMALLWOOD RD
TYPE OF IMPROVEMENT: DEM TYPE OF USE: RES
PROPOSED USE..... : DEMOLISH TO FOUNDATION, RVSD 1/5/18(KM),
PROPSD WORK LINE]: ADD DEMOLITION OF FOUNDATION-RV 4/18/16*LD*
LINE2:
PERMIT DATES.....: APP: 09/08/17 ISS: 09/08/17 CMP: 01/18/19 EXP:
INT: ACTIVE VIOLATION EXISTS
CURRENT STATUS...: C REV IND: RNW: PROJECT #:

PF2=FWD PF3=PROJ PF4=INSP HIST PFS=APPR PF7=LIC PF9=NEXT PF12=EXIT

AAC Olipbrau06 @ IPC06362 2019-01-18 09:37:23
 
 

i
-Gr-00438-RDB DocuméX} 160 Filed

 

— ra
£
oe Y-y 7
%, =
fy &
ve

 

 

 

 

 

 

 

 

 

 

US FINANCIAL CAPITAL INC.

8600 SNOWDEN RIVER PARKWAY

SUITE 207
TAX #03—000—19639000
DEED REF 18021, 592

GRID 1 PARCEL 7

MAP 13

 

 

 

 

 

 

Sous Page Py of 78 ‘ =
Q .

  

 

 

 

    
 

DANIEL A. & SHERRY DAW
?

 

Permit Genter
2664 Riva Road

Building Permit Application”~ sie beeen

 

PP 6.00

FEGu7

 

 

 

 

 

 

 

 

 

 

  

 

 

 

i eA 4O<9
"6 -23 2olt [S000 - Foo| - bao ee
eens) \ >| FT sm earl word Map pers Parcel Lot(s)
City iasadens HD” Z1122- Subdivision
Suite # [Tenant Name
i] Proparty Gwner Information tee | | Contractor's Information |) nn
‘Company Name ic Type & # Company Nama

  
 

 

 

Jackson kil ph

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mall Address
ich ea ET SMM Wodak ei.
City State |Zip
FE), - Saclena ME 2 [(22 E
Telephone ne Telephone
Appileant Information ia aA ae
Brenda Fralay Garver & Samantha Mullinhe
Mati Mailing Address
Pott Roley Lane :
Paraeieia no ays a — a
office: 410-360-2228 fax: 410-360-6928 i
Emall Email
PaTInEsRrYIOSNORSEOICAR: Fe palin cto
ih Architect Information a '
Company Name '
Name
Mailing Address ie, Indicate halghts of
= [__]AlterationRepalre bless
City State Principal, = __ft__ In
F [__] sian
Telephone Accessory _ eft
Email ~~ Is this permit application to resolve a Viciation? :
Re pai ic ema a violation le
Deacriba Proposed Worf,
WYO a Ke | I LG Kamp ANULS9
+O Mk ar plac £ OF etwqe (8 "oR Below)
(te fab Dé cle. ) = heli eA ROU —_ +
:
a revised 8/714 Jpr———

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 20 of 78

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Stories Other
Number of Bedrooms Tote! Square Footage
Number of Baths t Total Finished Area- por ANSI Z765-2003 o
‘Smoke Detectors Cost of Work $ ] = O°
Carbon Monoxide Detectors Grading Permit # :
Fireplace Propesed Work to Include (check all that apply): :
Heating Fuel Typa/AC Sprinkiors [_] ves No Ptuming [yes © [4no]
__|Blectric [" ]Yes | ae Heatingac[ |vea [Ino
Commercial Bullding Permit Application Detalls
Use Group Heating Fuat
Construction Typa Number of Stories
Existing Usa euteg Height: Existing Proposed
Proposed Use Number of Fire Alarms
Number of Elavators Total Square Footage
Number of Standpipes Sprinklared Aras Square Footaga
Smoke Detectors

 

 

 

described in_this

     

 

The applicant hereby certifies as follows: 1) that he/she Is authorized to make this application; 2) that all information
Provided by the applicant, whether on an original application or on an application for a revision, Is true and correct, Including
all information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, ha/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by highlighting“those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anne
Arundel County which ara applicable heratn; 6) that he/she will parform no work on the above property not spectfically
application; 6) that he/she grants County officials the right to enter onto the property for the purpose of

Inspecting the yrk permitted and

cas,

Pid te b fre- pon

 

 

Many subdivisions and neighborhoods within Anne Arundel County have private deed restrictions or covenants regulating building construction. Anne
Arundel County staff will net determine whether or not the work covered by a permit satisfies these covenants. Obtaining a bullding permit does not rellave
the homeewner of his responsibility for determining the nature of applicable covenants and private deed restrictions and complying with covenants. It fs,
recommended thal tha Land Records Office of the Anne Anindel County Glork of tho Court's office be checked lo determina whether or not covenantsor
restrictions exist that regulate the proposed wark. You may also wish to check with your Glvic or Homeowner's Association to see if other restrictions apply.
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 21 of 78

Anne Arundel! County, Maryiand

 

 

 

 

 

 

 

 

we Ow
= = Pa
Cash Receipt =
L&P 12453 o7/L0/a017 y
DEPT/BUSINESS UNIT NUMBER DATE =
PERMIT APPLICATION CENTER sy
DEPT/BUSINESS UNIT NAME oe oe
COCONUT CHARLISS Lit =
RECEIVED OF é &
ms
GLILIS3
ISSUED BY DISTRIBUTION 6 aS a
20567441/B02346891 = Ba =
= wie
(SEQUENCE-PERM:T NUMBER) IESUING DEET. ene me fs fe a
CUSTOMER. ....GOLDENRGD ere i m
SUBS/LEDGER TYPE VENDOR NO DESCRIPTION
GCOUNT
Al NT NUMBER REF { REF 2 REF a AMOUNT
20SG7441/B02946891
DECK
1253 8883 nace 5G 99
20567441/B02346891
DECK
1253.5882 BLDG APP FEE 25.00

TOTAL

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 22 of 78
Anne Arundel County Permit Application Center
SITE REVIEW FIELD REPORT

DUE DATE 2017/07/24
District 3 : ; r APPLICATION DATE 2017/07/16
Permit# 302346891 ; Address: $131 Fl SMALLWOOD RD
TaxMap 18 Block O01 Parcelooos Lot Owner: JACKSON RALPH G Nad
PROP DESC 2 ACRES Subd: ROCK CREEK

Proposed Work REMOVE EX, RAMP & RPL, WITH 16X18 DECK & (2) NEW

4X8 RAMPS —

STREET SURFACE__WIDTH___DRAINAGE_CONTROLS

Comments on roads/drainage/traffic:

ontidal Wetlands Yes No possible NO OV§ITE™

Design Plate

ae

a
Obstructions ~~

Waterfront LO) Critical 4

Driveway Improvements

   

Sight Distance Right |

—_ Py) fat L
Inapectors Commeay a: ( ( / — fe LE. fo poe
—_—————— eo

Se

 

i

Ahi bee IO
AT eee TER ° SATE ;

KARE EEE EEE EEE EEE EEE EEE EEE EE EE EEE EEA E TERETE AEE EHS SEA EEE TEE

 

Review Engineer Commente:

SWM Required veyifKo) C.A.Designation
Area of Distuibance

Review Engineer = DATE
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 23 of 78

DEPARTMENT OF INSPECTIONS & PERMITS
STANDARD GRADING PLAN APPLICATION

MAR PERMIT APPLICATION CENTER 410-222-7720
Heritage Office 2664 Riva Road EROSION & SEDIMENT CONTROL 410-222-7780
Annapolis, Maryland 21401 :

Tax Kasten Number - 3-000 ~4OO | -oleo4 Building Permit # O6234 6%. \

 

 

 

Subdivision Name (if applicable). ) CAC Cree k Lot ___ Block’
Location! | ET Smuiiwookr Px Pindona M D I j22_
Number Street so Post Office

 

Owner wl L Koy DL, ta 2h , “yPhon pa

Proposed Work ((MOCyucT A HC | Pay y2 t Dele, n oH . Alia
No Mae tiv) gil (LIE Crag di. For SAte_ A COCSS.

Critical Area Designation N A ae from water to disturbed area Ny + ft.

Steepest slope disturbed | % Lotsize AACVES ——Areatobedisturbed SOO 6q. ft

i/we certify that I/we have the authority to make this application; that the proposed work Is authorized by
the owner in fee; that the information above is correct and that Ave have chosen this method to satisfy
our sediment control obligation. I/we certify that the proposed’construction meets the conditions and
limitations established and contained in the Anne Arundel Soll Conservation District's Standard

Sediment and Erosion Control Plan www. aacounty.org/IP/Resources/SGP.pdf; and I/we have the ability
and will meet all the limitations and conditi et forth by said plan.
sale S Sp } | ; LON | .
Applicant's Signature oye CA fee Date 6 Z2-20) a

Applicant's Name (PleaSe Print) le cmt Ser UlCésS FOC.
Company Name - If a Corporation ~

 

Approved - Compliance with the Standard Erosion Control Plan for Anne Arundel County, and:
© the attached Standard Plan becomes part of the building permit and is subject to any special

conditions lIlsted below. oo,
O the attached Standard Plan allows for site grading without a Separate grading permit and Is subject to
any special conditions listed below. Approval is granted for one year unless otherwise noted.

Re ee ee ee ee ee eee

CO} Not Approved - Grading permit required. Site fails to meet the conditions as detailed in Anne Arundel!

 

Soil Conservation District penne 2010-5
Inspector _. LA {LLANE l Lf | LL
Sigh and Prints P00 777 OF) Date /
SPECIAL CONDITIONS:

 

 

Revised March 2012/jpr
_ 2015 Iterationa Rendon Code ( RAD

- ~—— a
1 WoO2 2f

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TERE RC Rae Ah Stig
ee a eT acacia

. | Sate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Probbited bidper attachments, ‘Thi foiget Boat slotchinlin conditions sbcwa bell aie prohibited. 2b

Gootral reqairemsemts, Ledios boat: ints th be Ineo in: soca vet ci Seto, Pacinedt
snd spacing ball be fivsiccotdance whi FIGURE 14 nad TABLE 5. Only fist thier typed nothdl herd ‘ace
mee ce i —_

ie

pet peanticher' Instetions add shal) beeqiipped wiih washers, —

| Adthesiyn mnieteart,, ndrvecire Dstt aE ato ieee teh tevtr hae Mies
shall opel othe attaehleg to le maeccy an low in FIGURE 4: a
raion come oa jenatea put aabineer Lasinairoier

Lagocreyn. ag sexton hl bride gpa egies eal - hol elem
‘erigth ids pnglrceec al bo

swraahiets vod fostélled ta the gosnuenoy below,
Ny Jaana tou eek wi ie moi iene
Srimmsctione tnaiaglal
2: Jae th lag Woy Carmo in ies board ve inte be piloe ho} By tenn, atthe:
‘huermtiber: Lies porp’ot a prsne!-rrampatihje thelgent es ——
al Fi ph lng rove, Pot Seeker eee

 

 

 

Lag dorsten,

 

re ane
ait ha Ines inane. esos nin ieee: Finnie a aw
ste ennee nn aenrnereimireneetins ein’

Sewrttenn: ete sel Set MOWER Fes yeh a

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 25 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae

mi a

 

o oa: een

fade -foe fet 8 -
[ara aes

 

: =e" we
ioe Te
ene “<lee ct : te"

boa al =
ssn

eS

Fastener

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bp casseesience wih FRGUIRIS FY, Lag pevoryahall be eeippell wih,

 

 

 

 

 

 

 

 

 

 

FIGURE Di Lag BREW

 

 
 

fully: the cthtting Beale band
fh ily pace ct

  

 

 

 

 

 

 

 
94/01/21 Page 26 of 78

|

Ol

EttstaG kence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cr-00438-RDB Document160 File

 

ee a
Ol ibd | q | | F | ay.
aj | 7 I | j
} ‘ i
S ee TEETH E
| PE dd | {iS
a Edt ;
p Spy
doe | Pu a
dw ij i 7
h if li .
aqyaD <— 8 ) L} | C} | +
The?! | : | | | dwa
| | | | | ¢——= > sowe
| "=e
|
|
{ |
| | | | O
I | !
Li pvc} papdon pipe | | |
a
200d
5 vusikd
a OVIZ TINGL ANILSIZRA

waar L WNSEIg AA AL doom
IN NOD 0 @D a

‘DnO0 OK Hert, He
MOQ 160d DAD

PPA pundaw si STAY HOH IG
: gase 1:19-cr-00438-RDB Document160 Filed 04/01/21 Page 27 of 78

  

Building Permit Appli

 

 

 

Permit Center
-~ 2664 Riva Road

Gallo he “Aagopolis MD 21401
Wel ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

revised 8/7/14 jpr

ba Fea
ia 53 HT Y Ze : Perc # UAIPWA#
Wi Rog _ (S8BO-Foo | - Booed
Site Address _ 7 Block Parcel Lot(s)
4131 fork Smartwoed Road m7 (O00) o00¥
City Sta rip Subdivision
PastpenA mb)” 21/27
Suite # Tenant Name i“ Location
i. Property Owner Information | | Contractor's Information
Company Name Lic Type & # Company Nama
me . Nama
em fgdpl uaek con Mailing Address
. el Fou GF Quaid 2 a.
Pasadena, MD) 20122 "
Telephone Telephone
Email Emall OO
| Applicant Information | Englneer Information
Company Nama Company Name
Permit Services, Inc, #805
Name Name
Brenda Fraley Garver Samantha Mullinix _.
Mailing Address Mailing Address
2011 Fraley Lane
City State [Zip City State [Zip
Pasadena, Md 21122 _
Telephone Telephone
410-380-2228 Cell 410-320-7368 Brenda
Email Email
Permitsarvicasinc@comeast.nat
| Architect Information | | Permit Type-Gheck One
Company Name
"Olek Pacrish Desi lan new [71 spinners
wom gi Pattis Cae Cetin
“ a 22 (acre 4 Lf Kel [[Aiteration/Repairs hci ; , :
a “fs adona. Mp dt22 | Cem —
"42 20%, 107 _
Emall se this permit application to mone a violation?
Describe Proposed Work:
mStTiLd Nwiwa Ws And Gog ke a
ou nh 7 ww Where Vieedoed New Hove Sy éste
V Same Footean+ — ants)
( Demo und ev enZA4 Pages

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 28 of 78

 

Residential Building Permit Application Detalis ‘ tL
SATII Property Detane |SISEREMEN STANT TEE

Gomer Lot Yeu LJ Ne Public Water []
Waterfront [_]ves []No sili Bator a

Se NA Le eines

 
   
 

    

width =X Length Total Sq. FL’
Unfinished Basement x

 

 

 

 

 

 

 

 

  

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

critical Area [_lyes [_]no Well  |Finished Basement x

Bog Area J Yoa CJ No Septic ei ist Floor x

ADC Map Mayo System EA 2nd Floor x

Zonlng Classification fd. - Adow-em Nie 3rd Floor X.

Name of Waterway 5 Garana/Campart X

ed iP ote "? “TEA
Riiipee ah , x

Bidg Helght: Existing Proposed Shed x

Number of Storias Other

Number of Badrooms Total Squans Footage

Number of Baths Total Finlshed Area- per ANS! 2765-2003

Smoke Detectors Cost of Work $ a
Carbon Monoxide Detectors Grading Parmit #

Fireplace Proposed Work ig4nclude (check all thal apply):

Heating Fuel Typelac Sprinkdars Rive. [Ino Plumbing ox [Ino

" . » Electric ree, [|No Noctagncl Hn [Jno
. * Commercial Building Permit Application Details

Use Group i 7. sy Heating Fuel

Construction Type FP oe Number of Stories

Existing Use 4 fo a : Bullding Height: Existing Proposed
Proposed Use Aways! Number of Fire Aldirms :
Number of Elevators — ‘ Total Square Footage 4
Number of Siandpipes aoe Sprinklered Area Square Footage A
Smoke Detectors | 25, vw -

 

 

The applicant hereby certifies as follows: 1) that he/she is authorized to make this application; 2) that all information
provided by the applicant, whether on an original application or on an application for a revision, Is tue and correct, Including
all information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, he/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by-highlighting those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anne
Arundel County which are applicable hereto; 5) that he/she will perform no work on the above property not specifically
described In this application; 6) that he/she grants County officials the right to enter onto the property for the purpose of

inspecting the Itted and Y
, Vy Date: /$-30-/7

Many subdivisions and nelghborhoods within Anne Arundel County have private deed restrictions or covenants regulating building construction. Anne
Arundel County staff will not determina whether or not the work covered by a parmit satisfies these covenants. Obtaining a bullding permit doss not relieve
the homeownerof his responsibility for determining the nature of applicable covenants and private dead restrictions and complying with covenants. It is
racommendad that the Land Records Office of tha Anne Anmdel Gounty Clark of the Court's offics be checked to determine whether or not covenants or
restrictions exist that regulate tha proposed work. You may also wish to check with your Civic or Homeowner's Association to eee if other restrictions apply.

  
  

 

 

Print Name:

 

 

 

 
 

Building Permit Application

Permit Center
2664 Riva Road
Annapolis MD 21401

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

evlt Num Fes
SEs. ; =.
# a Perc #
' [33 oil 3Ap0 * 9001 = Biot ws
GD!) fea <maut 1200 2oack | [Y boo | (Ooc#
City ‘Subdivision
hstidenes MN 222 —_|
Suite # Tenant Name Tenant Location
LE Property Owner Information — | | Contractor's Information |
Company Name Lic Type & # Company Name
ns Kathe A Oi) i Add
jailing Address * =a alin ress
413" eS etl ect City State [21
” sad emos ME ZU, ba iP
brarerkoc’ Telephone
Email Email
3 oe | Applicant Information | ; |__ Engineer Information |
Company Name Company Name
Permit Services, Inc, #805
Name Name
Brenda Fraley Garver Samantha Mullinix
Mailing Address Malling Address
2011 Fraley Lane
City State [Zip Clty State [Zip
Pasadena, Md 21122
see ae Cell 410-320-7368 Branda ree
Email ~ Email
Parmitservicesinc@comcast.net
|__Architect Information | [_Permit Type-Check One
Company Name :
7 ite Dick Hurnaho Pes as [_]new | [_] Soriniters
ame ¥ Zé
rae Hach Oe Sear
ailing ress. i :
5 a 2 Carn 2! fe Ka Ci Altaration/Repairs orinina . |
in in
(Asadlena— 122 [Jsion ™
Tel ae Accesso ft in
~~ 4144 22 Jor’ _ "
Emall Is this permit application to rasolve a violation?
Yes [] No
Describe Pro \
pee E a4 Ago’, ae wor te. 5fnss mot ys cK, funoloction”
where.’ nevalord Bun fe honor. Noes’ floor suSicis) -
(DEMO Pernt unmtor PeRapa7esy”
revised 8/7/14 |pr

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 30 of 78

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P Residential Baad E Permit Application Detalls
pag gate EPO RES eS :
Comer Lot LI Yes Public Water L_] Wath XX Length Total Sq. Ft.
Waterfront CJ ‘Yes fb Public Sewer [J Unfinished Basement x
critical Area [_] ves Well Ga” Finished Basement Xx
Bog Area ES) Yes lo Septic LJ tat Floor x
ADC Map Mayo System [_] 2nd Floor x ‘
Zoning Classification ard Floor X
Name of Waterway Garage/Carport Xx
Porch X

| Building Characteristics | : I peck x
Bldg Height: Existing Proposed Shed X
Number of Stories Other
Numbar of Bedrooms Total Square Footage
Number of Baths Total Finished Area- per ANSI Z765-2003

 

snot a cst We $ 60,000.
Carbon Monoxide Detectors Grading Permit # WJ Pr

Proposed Work to Include (check all that apply):
Heating Fuel Type/AC Sprinklers L_] Yes No Plumbing L_lves [no
|Electric Yes [| |No Heatingic[ |yes [No

Commercial Building Permit Application Details

Use Group A-Z s- 1. Heating Fuel c | conc,

Fireplace

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Type Be Number of Storias {

Existing Use Pore /TAVern Building Helght: Existing ¥ Proposed
Proposed Use Sy ae’) Number of Fire Alarms Sara ;

Number of Elevators rio Total Square Footage 45 oo
Number of Standpipas Ol 0 Sprinklered Area Square Footage MID .
Smoke Detectors Ly .

The applicant hereby certifies as follows: 1) that he/she is authorized to make this application; 2) that all information
provided by the applicant, whether on an original application or on an application for a revision, fs true and correct, including
all information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, he/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by highlighting those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anna
Arundel County which are applicable hereto; 5) that he/she will perform no work on the above property not specifically
described in this application; 6) that he/she granta County officials the right to enter onto the property for the purpose of

inspectin work permitted and posting notices.

Signed YX. (__, x Date: / ao / 2d 1h

Owner/Agent {

: i
Print rome Yeamarthas MuLliniy

Many subdivisions and neighborhoods within Anne Arundel County have private deed restrictions or covenants regulating byliding construction. Anne
Arundel County staff will not determine whether or nat the work covered by a permit satisfies these covenants. Obtaining a bullding permit doas not relleve
the homeewnerof his responsibility for determining the nature of applicable covenants and private deed restrictions and complying with covenants. It Is
recommendedthat the Land Records Office of the Anne Arundel Gounty Clerk of the Court's office be checked to determine whether or not covenants or
restrictions exist that requlate the proposed work. You may also wish to check with your Civic or Homeowner's Association to see if other restrictions apply.

 

 

 

 
 

- Building Permit Application

 

Pray

Le ® [9.07] + HO

 

 

Anna

:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 31 of 78

Permit Center
2664 Riva Road
polis MD 21404

ce UL

UAPWAH

 

 

11-24-21 Se - 400}- Ben

Parc #

 

 

 

 

Mie PS) ear

 

 

 

 

 

 

 

 

 

Company Name

L “121 toct= udluined
T eocdona, MiP Ziez_ Mode cveele
ee COCON JT. Onarhe
{| Property Qwnar Information Soke Cee he ene

 

 

—— ‘ L oko VT] fe
wneers | ers Maibach

 

 

 

ary Ayi27e

 

 

a Vesdey pe

Email

J6| Applicant information

Telephone

 

Na

: re eri RVI OS, Ive waxs|emi _)

AON Erabey Lane

ini

 

 

“PASADENA

 

Mb!” 2v2a

 

 

 

 

ey QO 2228

permitServicesinc, cocomegs. ner |

 

 

Py ay Architect information

     

 

 

 

 

 

 

 

 

 

Company Name
Name

Malling Address

oy Sale [Zip he ee iepal
Telephone , Accessory __ fn
Emall J a permit applleation ae a Violation?

 

Describe Propo 1 Work:

LOGE
Re

 

 

Entye doe [Ymagaed Bes
2p | Idee Mon Strucstwal Wa ll

- level Joo | late 26 n2oleol bo
Aa Cow A. ate Nw) Ty Lng

 

 

revised 8/7/14 pr

  

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 32 of 78

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Residential Building Permit Application Details
:
Comertot [_] Yes™ Biawater L_] Width % Length ‘Total Sq. Ft.
Waterfront [__] Yes Pubic sewer L_] Unfinished Basement x
critical area L_] ves ae Well ba Finished Basement X
Bog Area CJ Yes No Septic LJ iat Floor x
ADC Map Mayo System [] 2nd Floor x
Zoning Classification 3rd Floor x
Name of Waterway Garage/Carport Xx
Pareh x

|_Bullding Characteristics | Deck x
Bldg Height: Existing Proposed Shed x
Number of Stories Other
Number of Bedrooms Total Square Footage
Number of Baths Total Finished Area- per ANSI 2765-2003
Smoke Detectors Cost of Work OQ OU
Carbon Monoxide Detectors Grading Permit #
Flreplace Proposed Work to Include (check all that apply):
Heating Fuel Type/AG Sprinklers ] Yes [_]no Plumbing [ |ves [_]no

Electric [-t¥es [No Heatingac[ ves _[_]No
Commercial Building Permit Application Details

Use Group A a ' ay. = / Heating Fuel Elécty Cc.
Construction Type _34 [A Number of Stories /
Existing Use Par / Tarver Building Helght: Existing — Proposed
Proposed Use & S a m e Number of Fire Alarms Yes, .
Number of Elevators AD6 Total Square Footage 3 so oO
Number of Siandpipes AJ Oo Sprinklered Area Square Footage N )
Smoke Detectors l/ 2

 

The applicant hereby certifies as follows: 1) that he/she is authorized to make this application; 2) that all information
provided by the applicant, whether on an original application or on an application for a revision, is true and correct, including
all Information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, he/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by highlighting those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anne
Arundel County which are applicable hereto; 5) that he/she will perform no work on the above property not specifically
this application; 6) that he/she grants County officials the right to enter onto the property for the purpose of

e work permitted angyposting notices.
Fi shu Leriin) I-10 20) ®

Gwner/Agent wy)

    
   
       

Print Nama:

 

 

 

Many subdivisions and neighborhoods within Anne Arundel County have private deed restrictions or covenants regulating bullding construction. Anne
Arundel County staff will not determine whather or not the work covered by a permit satisfies these covenants. Obtaining a building permit does not relieve
the homeowner of his responsibility for determining the nature of applicable covenants and private deed restrictions and complying with covenants. It Is
recommended that the Land Records Office of the Anne Arundal County Clerk of the Court's office be checked to determine whether or not covenants or
restrictions exist that regulate the proposed work. You may also wish to check with your Civic or Homeowner's Association to see if other restrictions apply.
Case 1:19-cr-00438-RDB

Document 160 Filed 04/01/21 Page 33 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Incident 1748694-000 . Anne Arundel County Fire
Date and Time “ 07/28/2017 03:08:02 8501 Veterans HWY
Station 10
; Millersville, MD 21108
Shift A
Member Making 000683 - Michael Mattlson (410)222-8200
Officer In Charge 000613 - Robart Brewer
Reiter nee Dales And Times min aetaa tal | css seers GSP EF sCocatlon Information totes saa eae ceasee gras
Alarm Time 07/28/2017 03:06: 02 Type: Street Address Latitude Station 10
Arrival Time 07/28/2017 03:13:00 9129 FORT SMALLWOOD RD Longitude District 1010
Controlted Time Census Tract
Last Unit Cleared * 07/28/2017 08:46:10 Pasadena MD 21122 Proparty Use 182 - Bar or nightclub
Alinta +” 2 Injuries ‘end Felalilies Properly Logs #200000 Mulue — $200000
IncidenitType « 111 ~ Bullding fire Civilian Injury 0|Contents Loss $0 Value — $0
Mutual Ald N - None Civilian Death 0|Rasponge Time -jActlons 11° -Extinguish
= 6183666
6.0
Detector Present 2- None Present Fire Fighter Injury 0] Units 55/#2 51 - Ventilate
Hazmat Relaase Fira. Fighter Death 0|Persons 57|#3 62 - Forcible entry
Aréa Of Origin Other Factor Contributing To Ignition Undetermined
Heat Source Undetermined Fira Supression Factor
Item First ignited Undetermined Human Faetér None
Material First ignited © Undetermined
Cause of Ignition Causa under investigation
Bulldings Involved 1 5
Residential. Units
Acres. .
Structure Type, © Enclosed building Story Of Origin 1
Structure Status In normal use Floors Above Gtade 1
Fire Spraad Confined to building of origin Floors Below Grade 1
Item Contributing to Flame Spread Floors Dariaged
Material Contibuting to Fidme Spread Minor
Length 60 Significant
Width 40 Heavy 1
Areg 2400 Extreme
URIS Ee Sas TDI aleh ETDS EMVGUS Pe ra AfTval Wo og aT oIMed == ug UA Magy ul @larea Sn IN Gaqieel aN QUEENS
E122 03:06:42 03:09:25 03:14:44 08: 48:15
TKS 03:06:42 03:10:02 03:16:56 06:49:27
E204 03:08:26 03:14:14 08:47:14 06:48.06
TK30 03:08:26 03:11:40 03:17:14 06:43:49
TAG 03:08:26 03:12:45 03:34:48 06:34:54
TAG 03:08:26 03:12:39 03:35:40 04:19:33
E084 03:08:26 03:11:18 03:38:49 06:34:23
E121 03:08:27 03:10:28 03:17:51 06:92:52
E11z 03:08:27 03:11:27 03:26:47 06:28:58
TK33 03:08:27 03:09:24
S043 03:08:27 03:09:32
MUi0 03:08:27 03:17:28 03:15:57 06:49:66
BGo2 03:08:28 03:09:40 03:23:32 06:58:21
SAFES 03:08:28 03:10:48 03:33:10 06:20:04
E184 03:08:52 03:11:40 03:18:52 06:37:65

 

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 34 of 78
Anne Arundel County, Maryland

Gheck/iredit Card Hy 472?

 

 

 

 

 

 

 

 

Gash Receipt =
im t
{01/2017 - 3
fap 2253 12zf/ol/: q oH
DEPT/BUSINESS UNIT NUMBER DATE fee
SF
- Sa
DEPT/BUSINESS UNIT NAME PERMIT APPLICATION CENTER se S78
, = Yas
= s ee
RECEIVED OF PERMIT SERVICES INC, 2011 FRALEY LANE, PA ao =
ev SADENA,MD 21122 Ee a
|
ISSUED BY LEpD12s53 DISTRIBUTION a ee
li a Ww
§ > = st a
PAID BY 2057630G6/RO2351762 panini... Wane sea «=
CASHIER... ... ..YELLOW Zh ge
(SEQUENCE/PERMIT NUMBER} ISSUING DEPT... PINK = g =
CUSTOMER.. . GOLDENROD eho
SUBSJLEDGER TYPE VENDOR NO DESCRIPTION =P oe ey ce Ge
ACCOUNT NUMBER apa Sr ates ARoutir
26576306/B023517652
RESTAURANT
1253 5883 RESTAURANT 115.00
20576306/B02951762
RESTAURANT
1253.5882 BLOG ABP FEE 25.00
TOTAL

240 60
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 35 of 78
Anne Arundel County, Maryland

 

 

 

 

 

 

 

 

 

Gash Receipt <x 2
ao
eg
T&P 1253 12/01/2627 .
DEPT/BUSINESS UNIT NUMBER ° DATE . — a “i
se
Boho
DEPT/BUSINESS UNIT NAME PERMIT APPLICATION CENTER P= 57 i 8
= = oF sa oF
. : = in wal se
RECEIVED OF PERMIT SERVICES g me he
= “a
e
ISSUED BY panies DISTRIBUTION . ef
20576307/B02351762 aceeiuienies uaa =
PAID BY CASHIER...,. ..... YELLOW
(SEQUENCE/PERMIT NUMBER) ISSUING DEPT... ..PINK
CUSTOMER..........GOLDENROD : b
SUBS./JLEDGER TYPE VENDOR NO DESCRIPTION a
SPENT UES REF 4 REF 2 REF 3
20576307/B02351762
RESTAURANT
1253 ,.5887 INVESTIGATE FEE 40,00
TOTAL

40.00

chitradit
12/4/2017 Case 1:19-Cr-00438- FAB anhRQRSHoAg ihbitt 0a: Hal Gs PHO rbledod Roase 36 of 78

ANNE
C iw) CUNY” Lorine Duszynski <ipdusz15@aacounty.org>

MARYLAND

Fwd: Re: 9131 Fortsmaliwood Road

1 message

 

Fri, Dec 1, 2017 at 10:34 AM

 

permitservicesince <permitservicesinc@comcast.net>
To: ipdusz15@aacounty.org

Sent from my Verizon, Samsung Galaxy smartphone

——---- Original message --—---

From: Tom Gruver <hdgruv01@aacounty.org>

Date: 10/30/17 11:57 AM (GMT-05:00)

To: Brenda Fraley Garver <permitservicesinc@camcast.net>
Subject: Re: 9131 Fortsmallwood Road

If seating is noit changing | would not require any upgrades to the existing septic system. With regards to food handling
issues, including things like equipment removal, sink locations and such you should contact Charlotte Lewis @ 410-222-
7274 or hdlewis1 @aacounty.org.

On Thu, Oct 26, 2017 at 12:22 PM, Brenda Fraley Garver <permitservicesinc@comcast.net> wrote:
Dear Tom,

There Is a temporary tarp roof on this structure with the winter coming the owner fears more
damage will occur. They have limited funds to rebuild and need to make sure they can move
forward. | sent this to you on October 4th and have made sevral calls since then. | would
appreciate the courtesy of a call or return email. Please and Thank you

From: "Brenda Fraley Garver" <permitservicesinc@comcast.net>
To: hdgruv01@aacounty.org

Sent: Wednesday, October 4, 2017 12:30:15 PM

Subject: 9131 Fortsmallwood Road

 

Dear Tom,

They are replacing any damged walls, floor system in kind, the roof structure completely.
Removing all the Kitchen Equipment. The bathroom fixture count will remain the same.
3-000-9001-8604 The Food Service number is #0020091055

Please let me know after you have time to evaluate this. As stated they don't have a lot of
money to rebuild and need to find out the cost associated with all expenses.

Thank you for your time.

Brenda Fraley Garver

https://mail.google.com/mail/u/0/?ul=28\k=9ce7d4ca768jsver=CS87NgUoRx4.en. &view=ptésearch=inbox&th=16012b7961ba7e73&siml=16012b7961... 1/2
42/1/2017 Case 1:19-cr-00438- RDB Or eA PO. cele gp ued Reape 37 of 78

President '

Permit.Services, Inc.
2011 Fraley Lane
Pasadena, MD 21122

https://mail.googla.com/mail/u/0/?ul=2&lk=9ce7d4ca76&jsver-CS87NgUoRx4.en.&view=ptésearch=inbox&th=16012b7961ba7e73ésiml=16012b7961... 2/2
Case 1:19-cr-00438-RDB Document 160- Filed 04/01/21 Page 38 of 78

’

DEPARTMENT OF INSPECTIONS & PERMITS
STANDARD GRADING PLAN APPLICATION -

X PERMIT APPLICATION CENTER 410-222-7720
Herltags Office 2664 Riva Road EROSION & SEDIMENT GONTROL 410-222-7780

‘Annapolls, ene
fax account Number - DOO -700 | Sool Bullding PemiteO -F2!Y | DAML

Subdivision Name (if applicable) _{ “ick. Cmée l= Lot Block
Location A 1. Simg ||waoda Loan mee 12

omer oS 2-01 eke, Ploy o
wil Lt Bu SMA ULioo Vi Gee Zl _

Proposed Work Ren Ia CL damaoy A Koo + Dama de
Cy ley by - Lwat is < :
| Distance from water to disturbed area J [a ft

 

Critical Area Designation A) es

Steepest slope disturbed “2-% Lotse 2-Acye< Area tobe disturbed 100 Bq, ft

liwe certify that we have the authorily to make this. application; that the proposed work is authorized by
lwe have chosen this method to satléty

the owner in fee; that the Information above Is correct and that
ation. Wwe certify that the proposed’construction meets the conditions and

our sediment control oblig.
and contained In the Anne Arundel Soll Conservation District's Standard

limitations established
Sediment ahd Erosion Control Plan www. aacounty.org/IP/Resources/SGP.pdf; and live have the ability

and will meet all the many fr eonany: pines férth by said plan.
Applicant's Signature __ s a pp Date NFO XS) / j~
Pze c

joant’s Nema (Pidaée Print) 12 0117 (Ol vec.”
iil ¢ se company Nama =a Corporation

Approved - Compliance with the Standard Erosion Control! Plan for Anne Arundel County, and:
© the attached Standard Plan becomes part of the bullding -permit ‘and Is subject to any special

. conditions listed below. 4
0 the attached Standard Plan allows for site grading without a adparete grading permit and is subject to

any special conditions listed below. Approval Is granted for one year unless otherwise noted.

.
Wr net ewes e ene eet SS SST SER ES SE ERE BT RE eee

© Not Approved - Grading permit required, Site falls to meet the conditions as detalled In Anne Arundel
Soll on District hearst 2010-5 ' Dy
ot) / /
ae

“
b.
a

Inspector- AA if ) AEM i
_Signana Print 20 TAG OFS. Date /

SPECIAL CONDITIONS:

Revised March 2012/igr
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 39 of 78

a

N 57°30'00" E 420.00'

 

 

 

 

 

 

 

 

 

   
  

 

 

N

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALL. GKKL [PE Kids

THIS PLAT IS NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY
LINES!!!

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF A TITLE REPORT.

   

agniseeg = CONCRETE

v*

 

p ¥ = oS
rr “A
| a Ay. £ fie
“ 7
a an
Sa ©
yo.
6 +4
aa
= eas -
S et =
o te a
“ " EXISTING MAC/GRAVEL a
ae PARKING= 12,040 SF
= * — ' MAC/GRAVEL =
| oOo fF PARKING 5
an 3
oO
ofl 3
oN o
oom ey
” %
nase |
SEATING AREA
a
S 57°30'00" W 420.00" | Cr
| LOp =O FORT SMALLWOOD ROAD gercon worcs ~~

1). THIS PLAT IS OF BENEFIT TO THE CONSUMER

ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF A
TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANCING, OR RE-FINANGING.

2). THIS PLAT IS NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES, BUT SUCH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
SECURING FINANCING OR RE-FINANCING.

 

LOGATIGN DRAWING:
| HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS
SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,
PROFESSIONAL KNOWLEDGE AND BELIEF, THERE ARE NO
ENGROACHMENTS EXCEPT AS SHOWN HEREON, AND THAT THE
IMPROVEMENTS APPEAR TO BE IN FLOOD ZONE GC. THIS
SURVEY IS TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE
LEVEL OF ACCURACY FOR THIS DRAWING IS

T4-

 

WatterT.Tydings =” Date

Drneeh | ina Suinvauae IBS

 

 

 

 

 

 

 

 

 

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASADENA, MD 21122
PHONE: 410-360-9464
FAX: 410-360-0247
Address: Property Deseret] ~
9131 FORT SMALLWOOD RO, [ ~~
PASADENA, MD 21122 LOCATION DRAWING OF
| 8131 FORT SMALLWOOD RD.
Date: 10/05/08) Job #8376 PASADENA, MD 21122
| AA.CO.MD
Alpina ani DFFN RFF # 4580718
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 40 of 78

DICK PARRISH DESIGN
22 CARROLL ROAD
PASADENA, MD 21122
443-223-7678

January 3, 2018

Permit Application Center
Records Management Division
2664, Riva Road

Annapolis, MD 21401

Re: Coconut Charlies Bar/Restaurant BO02351762

 

Respond to comments datedi2/12/2017
This permit is shell only and is to repair fire damage and structural deficiencies.
FIRE-BUILDING CODE- HARBERTS

Comments from letter dated 12-12-2017 are noted.

Signed and sealed truss drawings will be available on site.

A structural engineer has inspected the building and found several deficiencies. These plans
reflect what ls needed to correct those problems such as repairs to foundation and reconstruction of
deck and exterior walls. New exterior walls will be 2x6. at 2’ o.c. and 8’ nominal height.

The structural engineer has signed and sealed-foundation, walls and truss roof plans.
Sincerely,

Dick Parrish
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 41 of 78

ITPD131C/MS3A DISPLAY PERMIT INFORMATION BUILDING PERM OFFICE A
See 822s2 en eseeeeSSS5====5 NBR BO02351762 INIT TLT1253

=eees===22"=PROPERTY============== NXT BO2351763

9131 FT SMALLWOOD RD Ss==S=222=2==CONTRACTOR/ LICENSEE={=====222222e5

PASADENA MD 21122 OWNER

TAX ACCT NBR 3000 - 9001 - 8604 KXRXMRMAKXKXAKAXKKKAR

SUBDIV: ROCK CREEK XEXXNMXX, XH 11111

TAX MAP 18 ACREAGE 2.000 PHONE - LIc # CTR - 003157

BLOCK(ST) O1 LOT

PARCEL 0008 SECTION
DEED 06560-718 BLOCK

PR DESC: 2 ACRES

ADC a TENANTS COCONUT CHARLIES

LOCATION

TYPE OF IMPROVEMENT: ALT TYPE OF USE: RES

PROPOSED USE.....: RPL ENTIRE ROOF*FIRE DAMAGE*,RPL NON-STRUCTL WALL

PROPSD WORK LINE1: LEVEL TOP PLATE TO ACCOMODATE NEW TRUSSES (INT ALTS
LINE2: REQUIRE SEPARATE PERMIT) SEALED PLANS RV 1/16/18TT

PERMIT DATES.....: APP: 12/01/17 ISS: CMP: EXP:

INT: ACTIVE VIOLATION EXISTS
CURRENT STATUS...: FP REV IND: RNW: PROJECT #:
PF2=FWD PF3=PROJ PF4=INSP HIST PFS=APPR PF7=LIC PFS=NEXT PF12=EXIT

AACO\PTIMM25 @ IPC08327 2018-01-16 13:29:58
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 42 of 78

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 43 of 78

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 44 of 78

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 45 of 78
Page: 1 Document Name: Untitled

IPD131C/MS3A DISPLAY PERMIT INFORMATION BUILDING PERM OFFICE A
SSSS2oSSSS52SSSS=c—SSSee== NBR BO2351762 INIT TLTi253

fomemmeees==PROPERTYS=ssSSsSsS=5> NXT BO2351763

9131 FT SMALLWOOD RD seessss====CONTRACTOR/ LICENSEE==============

PASADENA MD 21122 OWNER

TAX ACCT NBR 3000 - 8001 - 8604 XXXXXXXXXXAXXXAXXXXXX

SUBDIV: ROCK CREEK XXXXXXX, XX 11711

TAX MAP 18 ACREAGE 2.000 PHONE # LIC # CTR - 003157

BLOCK(ST) 01 LOT
PARCEL 0008 SECTION
DEED 06560-718 BLOCK

PA DESC: 2 ACRES

SSSsSSSSeSSeaarsrrs Ss =SsSSSSSSS===

ADG - TENANTS COCONUT CHARLIES

LOCATION

TYPE OF IMPROVEMENT: ALT TYPE OF USE: RES

PROPOSED USE..... : RPL ENTIRE ROOF*FIRE DAMAGE*,RAPL NON-STRUCTL WALL

PROPSD WORK LINE1: LEVEL TOP PLATE TO AGCOMODATE NEW TRUSSES(INT ALTS
LINE2: REQUIRE SEPARATE PERMIT) SEALED PLANS RV 1/16/18TT

PERMIT DATES.....: APP: 12/01/17 ISS: CMP : EXP:
INT: ACTIVE VIOLATION EXISTS
CURRENT STATUS...: P REV IND: RNW: PROJECT #:

PF2=FWOD PFS=PROJ PF4=INSP HIST PFS=APPR PF7=LIC PF9=NEXT PF12=EXIT

 

4-© 2 Sess-1 10.123.99.2 P144 3/57

Name: ipmatzOO - Date: 1/18/2018 Time: 11:19:26 AM
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 46 of 78
Page: 1 Document Name: Untitled

IPD13BC/MS3B DISPLAY BUILDING PERMIT INFORMATION

— oo oe ood ook ST

Sessessscene=L0T CHARACTERISTICGS=========

CORNER LOT
WATER FRONT LOT

AREA LEN WIDTH
1 0 0
2 0 0

RESIDENTIAL PERMITS ONLY:
FINISHED AREA 0

GRADING PERMIT

UTILITY AGREE PW AGREE CRIT AREA
N

PF1=BWD PF2=FWD PFS=PROJ PF4=INSP HIST PFS5=APPR PF7=LICG

4-0 2 Sess-1

10.123.99.2

OFFICE A
BO2351762 INIT TLT1253

Sss== ===BUILDING CHARACTERISTICS===

EXISTING USE RES
BUILDING HEIGHT (FT) 0
NUMBER OF STORIES 0
NUMBER OF ELEVATORS 0
NUMBER OF STANDPIPES 0
TYPE OF OWNERSHIP PR
TYPE OF CONSTRUCTION 5B
SMOKE DETECTORS (Y/N)
SEWAGE DISPOSAL TYPE SEP
WATER SUPPLY TYPE WELL
HEATING FUEL
NBR OF FIRE ALARMS 0
TOTAL AREA 8Q FT 0
SPRINK. AREA SQ FT 0
CONTRACT COST OF WORK $ 20000
COUNTY COST OF WORK $ 20000
PF12=EXIT

Pi44

Name: ipmatzOO - Date: 1/18/2018 Time: 11:19:47 AM

1/1
Page: 1

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 47 of 78

Document Name: Untitled

IPDi33C = =PROJ

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20

FEE TYPE
RESTAURANT
BLDG APP FEE
TRANSPORT. IMP.
SCHOOL FEE IMP.
PBLG SFTY IMP
OFF-SITE DRAIN
WATER CAP CONN
SEWER CAP GONN
ODENTON TWN CTR
HEALTH PLAN REV
LNDSCGP SECURITY
LNDSCP INSP FEE
MOD - OPZ

MOD - PC

CIVIL CITATION
COPY /RETRIEVE

REINSPECTION

TOTAL FEES
Fi=BWD F2=FEES FS=PROJ F4=INSP HIST FS5=APPR F6=FEE HIST F7=LICG F12=EXIT

4-©

2

DISPLAY PERMIT(FEES)

FEE DUE

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$

Sess-1

115.
25.
-00
.00
.00
-00
.00
-00
-00
-00
-00
-00
-00
-00
.00
57.
-00
.00
.00
40.
237.

00
00

50

00
50

FEE PAID

$
$
5
$
$
$
$
$
$
3
$
$
$
5
3
S
$
3
$
S

10.123,99.2

115,
25,
-00
.00
.00
-00
.00
:00
-00
.00
»00
-00
.00
-00
.00
57.
.00
-00
-00
40.
5 237,

00
00

50

00
50

B02351762 INIT TLT1253 OFF A
OUTSTANDING TRANS DATE RECEIPT
00 12/01/2017 10520424
-00 12/01/2017 10520424
-00
.00
»00
:00
.00
»O0
-00
.00
.00
-00
.00
-00
+00
-00 01/17/2018
.00
-00
.00
.00 10520426
$ »00

ff Fer erp Hr Hw er Fe ooo oe

P144 1/1

Name: ipmatzOO - Date: 1/18/2018 Time: 11:20:05 AM
   

Permit Center

Building Permit Application GO eo

\e (@

 

Ul Fee

PURE, We 2-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Pare # UA/PWA#
nko [2250-900 | - Good =
Site 835 Map Parcel Lot(s)
4131 rt Smatunop Road (FY [OCO\ | oy
City Zip Subdivision
ENA Mb] 2 122,
Suite # Tenant Name Tenant Locatlon
= _< L_Property Owner information _| : _ [Contractor's information |
Company Name Lic Type & # Company Name
Ni ; ame
Aa E h (a - on - Addi
fi Fes! a ress
" QNeI For S ALL 000) Ke . ——
Zi te
Pasadena Mb!” zulzz2 P
Telephone Telephone
Email Email
1 | Applicant information | | Engineer information |
Company Name Company Name
Permit Services, Inc, #805
Name Name
Brenda Fralay Garver Samantha Mullinix
Mailing Address Mailing Address
2011 Fraley Lane
City State /Zip City State |Zip
Pasadena, Md 21122
Talaphone Telephone
410-360-2228 Call 410-320-7368 Brenda
Email Email
Permitservicesinc@comcast.net
; .... L_ Architect information | |_ Permit Type-Chack One [og
Com Name, - :
cK. Parrish Desian Crew [Tseeetes
me = .
pick Partish [CT adation — [71 Accessory sic
Ma ddress - he of.
linadby Cacroll Rd. =a 8
City State {ZI Principal ft in
: Prsadona Z MDI -2ui22. [J sign ™ 3s
elephone Accesso in
l AAS £t® LOT © Is thi it lication t ae lation?
Emai is this a on to resohe a violation
Describe P sed Work:
Reuse Comstriicna wa U6

 

/ SQM¢€ Foot Print

 

Demo undey 0794245 \

Nd Doo ke. ova
Fodimiatio Whore edad New) Hoo SY

 

"

(She! Ones)

 

a revised 8/7/14 jor

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 49 of 78

 

Residential pore Permit Application Details

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comer Lot Width =X Length Total Sq. Ft.
Waterfront Unfinished Basement X
critical Aree L_lves [LAN Wall ham Finished Basement x
: CJ Yes No Septic | 4st Floor x
ADC Map Mayo System ] 2nd Floor x :
Zoning Classification ard Floor X
Name of Waterway Garage/Carport x
[Porch X
| Bullding Charactaristics } Deck X
Bldg Height: Existing Proposed Shed Xx
Number of Stories Other
Number of Bedrooms Total Square Footage
Number of Baths Total Finished Area- per ANSI 2765-2003
Smoke Detectors Cost of Work $ O° DO
Carbon Monoxide Detectore Grading Permit #
Fireplace Proposed Work to Include (check all that apply):
Heating Fuel Type/AC Sprinklers CJ Yes [Jno Plumbing | Yes [no

 

Electric [ -t¥es [No Heating/AC[ les [no
Commercial Building Permit Application Details

Use Group A - 2a >: _ / Heating Fuel Fleck f3

Construction Type 5 I> Number of Stories /
—
Existing Use Par / Tavers Bullding Helght: Existing = Proposed

Proposed Use «37 if. eA —_. Number of Fire Alarms Y os
Number of Elevators AD6 Total Square Footage 3 so
Number of Standpipes AJ0 Sprinklered Area Square Footage Ni )

The applicant hereby certifies as follows: 1) that he/she is authorized to make this application; 2) that all information
provided by the applicant, whether on an original application or on an application for a revision, is true and correct, including
all information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, he/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by highlighting those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anne
Arundel County which are applicable hereto; 5) that he/she will perform no work on the above property not specifically
his application; 6) that he/she grants County officials the right to enter onto the property for the purpose of

rope fe work permitted and,posting noticas.
(i ati auf Mina I-10:20) &

 

 

 

 

 

 

   

Ur Making

 

 

divisions and neighborhoods within Anne Arundel County have private deed restrictions or covenants regulating bullding construction. Anne
nty staff will not determine whether or not the work covered by a permit satisfies these covenants. Obtaining a bullding parmit does not relieve
‘tof his rasponsibllity for determining the nature of applicable covenants and private deed restrictions and complying with covenants. It Is
at the Land Records Office of the Anne Arunde! Gounty Clerk of the Court's office ba checked to determine whether or not covenants or

‘4{ regulate the proposed work. You may also wish to check with your Civic or Homeowner's Association to see if other restrictions apply.
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 50 of 78

Page: 1 Document Name: Untitled

 

 

IPD180C/MSF8 PERMIT FEE CALCULATOR sssssssss==FEE AMOUNTS==s=========
PERMIT TYPE B IMP TYPE SHL USE TYPE RES 071 PERMIT FEE $ 1,605.52

02 BLDG APP FEE $ 25.00
SrSssssrsss=FEE FACTORS==222222=22==== 03 TRANSPORT. IMP. §$ 0.00
CONTRACT COST OF WORK $ 80000 04 SCHOOL FEE IMP. $ 0.00
TOTAL AREA 8Q FT 3500 O05 PBLC SFTY IMP $ 0.00
SPRINKLERED AREA SQ FT 0 OG OFF-SITE DRAIN § 0.00
ELECTRICAL SERVICE AMPS 0 O07 WATER CAP CONN’ § 0.00
NBR OF FIRE ALARM STATIONS 0 O08 SEWER CAP CONN § 0.00
NUMBER OF STORIES 1 O09 ODENTON TWN CTR §$ 0.00
NUMBER OF STANDPIPES 0 10 HEALTH PLAN REV $ 0.00
NUMBER OF ELEVATORS 0 11 ALLOC INTEREST §$ 0.00
SMOKE DETECTORS (YES/NO) N 12 CA SWM FEE $ 0.00
TYPE OF CONSTRUCTION 5B 13 CA SWM SECURITY §& 0.00
HEATING+MOTOR+OTHER (KW) .00 14 CA FEE-IN-LIEU § 0.00
NUMBER OF OUTLETS 0 15 CA SECURITY $ 0.00
NUMBER OF FIXTURES 0 16 CA INSPECT FEE § 0.00
PIPE SIZE 0 17 FCA FEE-IN-LIEU §$ 0.00
DUGTED + NON-DUGTED ROOMS 0 18 FCA SECURITY $ 0.00
TOTAL APT UNITS 0 19 FCA INSPECT FEE $ 0.00
BOCA CALCULATION 234360 PAGE FEES 1,630.52
PF1=PAGE 1 PF2=PAGE 2 PF10=MORE PF12=EXIT TOTAL FEES 1,630.52

4-® 2 Sess-1 10.123.99.2 P144 5/30

Name: ipmatzOO - Date: 1/18/2018 Time: 11:22:09 AM
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 51 of 78

ANNE
JARUNDEL Tracie Reynolds <ipreyn26@aacounty.org>

MARY LAN OD

   

 

Re: Request for Public Records
1 message

 

 

Tracie Reynolds <ipreyn26@aacounty.org> Thu, Oct 22, 2020 at 1:38 PM
To: davidnmabreylaw@gmail.com

Dear Mr. Mabrey:

This email is in response to your request for records available, pursuant to the Maryland
Public Information Act, Maryland State Government Code Annotated, §§ 4-100, et seq.
(the “Act”) regarding archived building permit file BO2348985 for 9131 Ft. Smallwood
Road, Pasadena.

| am in receipt of your check for $57.50 to retrieve the file from archives, thank you. Your
receipt is attached to this email and | will mail the hardcopy to you via the USPS.

Please be advised the records responsive to your request are attached.
Sincerely,

On Tue, Oct 13, 2020 at 9:18 AM Tracie Reynolds <ipreyn26@aacounty.org> wrote:
Dear Mr. Mabrey:

| This email is in response to your request for records available, pursuant to the
Maryland Public Information Act, Maryland State Government Code Annotated, §§ 4-
100, et seq. (the “Act”) regarding building permit and code compliance files for
Coconut Charlies, 9131 Ft. Smallwood Road, Pasadena.

| Please be advised that a search was conducted and the records responsive to your
request are attached.

Building permit file BO2348985 has been archived, There is a retrieval fee of $57.50
per file charged by our record retention vendor which is payable in advance by check
or cash only. If you agree to the fee please send a check in the amount of $57.50
payable to Anne Arundel County to my attention at the address listed below. Once |
receive your payment | will order the file.

Please be advised that we do not know what documents are in the file until we receive
it from archives and cannot guarantee that the information you have requested is
_ included. Also, please be advised that additional copy charges may apply if copies are
requested,
 

Case A

DEPT/BUSINESS UNIT NUMBER

DEPT/BUSINESS UNIT NAME

9-cr-00438-RDB ,D "é
hnne

ent 16
Coun

Cash a

runde

IéP 1

ba

53 10/22/2020
DATE

PERMIT APPLICATION CENTER

  

 

y; Maryla nd 52 of 78

 

 

 

 

 

 

LAW OFFICES OF DAVID N. MABREY =
RECEIVED OF o
=
a
ISSUED BY TRR1258 DISTRIBUTION az
20637828/B02348985
PAID BY es,
{SEQUENCE/PERMIT NUMBER) ISSUING DEPT... PINK
CUSTOMER.......... GOLDENROD
SUBS./LEDGER TYPE VENDOR NO DESCRIPTION
Acc
OUNT NUMBER REF 4 Rene REF3 AMOUNT
20637828/B802348985
ac DEMOLITION
1253 .6459 COPY/RETRIEVE 87.50
TOTAL

57,50

 
i Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 53 of 78

ea
eee
Ae z <=

Mi oe

        

Gr

Permit Genter

Building Permit *PREVTISE 2664 Riva Road

so - (4-1 U-
IBS | Perc: Bi IUAIPWARt—~—<“i‘SCSCSC‘*@d
4-1 (o2018|3 Seof

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Addre G00” 4100 | Ma o, PS P Lot(s)
Aim, Fort Smailuocc (ed | Te, | (B®
Subdivision
Suite # (oa iy” a ! | Es
(pcbn iT Char Les
Ce Owner Information | Contractor's Information
Company Name Lic Type &# Company Name

 

 

mean acer te
a HDL Er smalWack _ >
oy fowa _lit beotez_ =

Telaphone Telephone

 

 

 

 

 

 

 

 

Email Emall

‘ | Applicantinformation | ar so “ | __EngingerInformation |
mPFC Seeuices Tey fn

rendu, Fraley Garger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mallin dress Malling Address
tO | Fvale, A. Cane s
City a City State [Zip
_ (@cadous P2270
elephona Telephone
AUODBGO 2228 Z
Email Email
| Architect Information | | Permit Typa-Chack One |

Company Name
[__]New [—] Sprinklers

Name
[_] addition [_] Accessory Structure-

Malling Address Indicate helghts of:
[__]AlterationRepairs

City State [Zip Principal ft in
[sign

Telephone Accessory ft in

Email is this permit application to resolve a violation?

Yes [| No

 

 

Describe Prop

[ce (se RewoVve | Neato Coundech pve
* Claw up Site ‘Désttowecs Py
1 20

 

 

 

 

 

 

 

revised 8/7/14 jpr
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 54 of 78

 

Residential Building Permit Application Details

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,
comertot [_]yes [No Pibli¢ Water i wiih % Length — Total Sq. Ft.
Waterfront [__] Yes [aie Public Sewer L_] Unfinished Basement x
Critical Area CJ Yes Lay wa 3 LT Finished Basement Xx
Bog Area CJ Yes No [BeBe [AT 1st Floor x
ADC Map Mayo System [_| 2nd Floor X
Zoning Classification (- 3rd Floor x
Name of Waterway Garage/Carporn X
Porch x
| Building Characteristics | Deck xX

Bldg Height: Existing Proposed Shed Xx

Number of Stories Other

Number of Bedrooms Total Square Footage

Number of Baths Total Finished Area- per ANSI 2765-2003

Smoke Detectors Cost of Work $15,000 9°

Carbon Monoxide Detectors Grading Permit # AJ

Fireplace Proposed Work to Include (check all that apply):

Heating Fuel Type/AC sprinkiers L_lyes [-INo Plumbing L_l ves Cb.
Electric [| Yas [Fife Heating/AC [ ]ves No

Commercial Building Permit Application Details

Use Group Heating Fuel

Construction Type Number of Stories

Existing Use Building Height: Existing Proposed

Proposed Use Number of Fire Alarms

Number of Elevators Total Square Footage

Number of Standpipas Sprinklered Area Square Footage

Smoke Detectors

 

 

 

The applicant hereby certifies as follows: 1) that he/she Is authorized to make this application; 2) that all information
provided by the applicant, whether on an original application or on an application for a revision, is true and correct, Including
all information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, he/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by highlighting those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anne
Arundel County which are applicable hereto; 5) that he/she will perform no work on the above property not specifically

 

 

 

Print Name:

 

 

tion; 6) that he/she grants County officials the right to enter onto the property for the purpose of

Date: OY-la-lF

 

 

Many subdivisions and neighborhoods within Anne Arundel County have private deed restrictions or covenants regulating building construction, Anne
Arundel County steff will not determine whether or not the work covered by a permit satisfies thase covanants. Obtaining a bullding permit does not relieve
the homeowner of his responsibility for determining the nature of applicable covenants and private deed restrictions and complying with covenants. It is
recommended that the Land Records Office of the Anne Arundel County Clerk of the Court's office be checked to determine whether or not covenants or
restrictions exist that regulate the proposed work. You may also wish to check with your Civic or Homeowner's Association to see If other restrictions apply.
 

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 55 of 78
¥ s a

N

2

nya
3
NSS |

 

‘
W

 

 

 

 

 

 

 

 

 

NS

|

ou

 

 

 

S 32°30'00" E 210.00'

NOW OUTDOGH
SEATING AREA

 

 

1a.

 

 

 

 

 

Ht ee

ru

N 57°30'00" E 420.00"

 

 

ra
Ce aa! = is — .
ye ast
ya" © i l

4 3
be Sap t
L  ®)) 9 itt
6 A OASTING GRAVEL * @
im: - PREPOUBLY 3) i
Gg He — 1

 

 

 

 

 

 

 

 

a

THIS PLAT 15 NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY

LINESIII

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF AVITLE REPORT.

   

Hunnised = CONCRETE

 

$ 57°30'00" W 420.00'
FORT SMALLWOOD ROAD

wR

 

N 32°30'00" W 210.00'

 

GENERAL NOTES

1). THIS PLAT IS OF BENEFIT TO THE CONSUMER
ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF A
TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANCING, OR RE-FINANCING.

2). THIS PLAT 1S NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENGES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

4). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUGH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
AFGURING FINANCING OR RE-FINANCING.

 

LOCATION DRAWING:

| HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AB

SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,
‘PROFEGSIONAL KNOWLEDGE AND BELIEF, THERE ARE NO

ENGRU
IM ENTS APPEAR TO BE IN FLOOD ZONE ©. THIG

SURVEY IS TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE
LEVEL OF ACCURACY FOR THIS DRAWING [3

ve

HMENTS EXCEPT AS SHOWN HEREON. AND THAT THE

 

Waller T. Tydings Date

Dranerty i ing Sours a EN

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASADENA, MD au22
PHONE: 410-360-9464
PAX: 410-360-0247

 

Address:
B131 Fi

PASADENA, MD 21122

Property Daseretind

LOCATION DRAWING OF

‘ORT SMALLWOOD RD,

 

Date:1 0/05/09

8131 FORT SMALLWOOD RD.
PASADENA, MD 24122
AA.CO.MO

Job #:9376

 

 

 

 

 

DFFH REF #&580/718

a a1--aR_aal
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 56 of 78
)
N 57°30'00" E 420.00°

oN

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 S |
o o
w Nw
ul =
oO =
5 3
oo 3
% gy
cs z
Naw out
S 57°30'00" W 420.00" |

FORT SMALLWOOD ROAD geucen. nores

1). THIS PLAT IS OF BENEFIT TO THE CONSUMER

ig ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF A
THLE INSURANCE COMPANY OR ITS AGENT IN
GONNECTION WITH A CONTEMPLATED TRANSFER,
FINANGING, OR RE-FINANGING.

THIS PLAT IS NOT INTENDED TO BE USED FOR
2). THIS PLAT [5 NOT TO BE USED OR RELIED LIPON

THE PURPOSE OF ESTABLISHING BOUNDARY
LINES! FOR THE ESTABLISHMENT OR LOGATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
THIS SURVEY WAS PREPARED WITHOUT BENEFIT IMPROVEMENTS.
OF AVMTLE REPORT.
3). THIS PLAT DOES NOT PROVIDE FOR THE

ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUCH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR

 

 

 

 

 

 

 

son = CONCRETE SFCURING FINANCING OR RE-FINANGING.
LOCATION DRAWING:
| HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS
SHOWN HEREON, AND TO THE BEST OF MY INFORMATION, Schulte & Assoc. Ine.
PRC JONAL KNOWLEDGE AND BELIEF, THERE ARE NO & 4399 MOUNTAIN ROAD
ENURGAGHMENTS EXCEPT AS SHOWN FERCON. AND THAT THC o f 4 PASADENA, MD auza
IMPROVEMENTS APPEAR TO BE IN FLOOD ZONE G. THIS ii. i ot Dp PHONE: 410-360-9464
SURVEY |S TO ESTABLISH THESE ABOVE GROUND - * 4lo-7'
IMPROVEMENTS ONLY ANO NOT INTENDED TO FIND a oP oP FAK: 410-360-0247
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE > Ay ve em
LEVEL OF ACCURACY FOR THIS DRAWING IS A Address. Property Descriptio
TH. - LA 8131 FORT SMALLWOOD RD.
. PASADENA, MD 21122 LOCATION DRAWING OF
9131 FORT SMALLWOOD RD.
Date:10/05/08| Job #0376 PASADENA, MD 21122
Water. tydings — Bae AA.CO.MD
Pestana BFEN REF 2 656/718

 

 

 

Srmnaorty | laa Gennes #41 EP
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 57 of 78

+

 

 

 

 

 

PJ

S 32°30'00" E 210.00"

 

N 57°30'00" E 420,00’.

 

 

 

 

 

 

 

 

 

 

 

EY

 

 

 

 

 
 

 

 

1
a

N 32°30'00" W 210.00'

BA9A gE

   

 

 
 

 

THIS PLAT IS NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY
LINESH!

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF AJITLE REPORT.

 

Beesiod = CONCRETE

 

é

 

S 57°30'00" W 420.00'
FORT SMALLWOOD ROAD

WG

 

   

GENERAL NOTES
1}. THIS PLAT |S OF BENEFIT TO THE CONSUMER
ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF A
TITLE INSURANCE GOMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANGING, OR RE-FINANCING,

2}. THIS PLAT I3 NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUCH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
RFCURING FINANGING OR RE-FINANCING.

 

LOGATION DRAWING:

| HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS
SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,

PR JONAL KNOWLEDGE AND BELIEF, THERE ARE NO
ENGROAGHMENTS EXCEPT AS SHOWN HEREON. AND THAT TIE
IM ENTS APPEAR TO BE IN FLOOD ZONE G. THIE
SURVEY IS TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS, THE
LEVEL OF ACCURACY FOR THIS DRAWING IS

i

Waller T. Tydings

Bene | lee Giirniever 2 1B

 

 

rn | 0

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASADENA, MI} ana
PHONE: 410-360-9464
FAX: 410-360-0247

 

Adkiroas.
9131 FORT SMALLWOOD RD.
PASADENA, MD 24722

Proparty Dasenaiad

LOCATION DRAWING OF

 

9131 FORT SMALLWOOD RD.
PASADENA, MD 21122
AA.CO.MD

Date: 10/05/08) Job maS376

 

 

 

 

 

DFFD RFF # 580/718

Fanta sh- ant
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 58 of 78

s,

i

N 57°30'00" E 420.00"

}

é

 

 

 

 

 

 

 

S 32°30'00" E 210.00’

   

 

 

 

 

 

 

ie
Fe

 

 

 

 

 

 

 

   

N

N 32°30'00" W 210.00"

122A Bis

 

 

THIS PLAT 1S NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY
LINESIII

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF AYITLE REPORT.

\
Behind = CONCRETE

 

 

S 57°30'00" W 420.00"
FORT SMALLWOOD ROAD

ug

GENERAL NOTES

1). THIS PLAT 1S OF BENEFIT TO THE COMSUMER
ONLY INSOFAR AS IT IS REQUIRED BY A ROFA
TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANGING, OR RE-FINANGING,

2). THIS PLAT IS NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUCH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
RFCURING FINANGING OR RE-FINANGING,

 

LOCATION DRAWING:

| HERESY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS
SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,

PR IONAL KNOWLEDGE AND BELIEF, THERE ARE NO
MENTS EXOEPT AS SHOWN HERCON. AND THAT THE

EN
IMPRO APPEAR TO BE IN FLOOD ZONE C. THIS
SURVEY IS TO ESTABLISH THESE ABOVE GROUND

IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS, THE
LEVEL OF ACCURACY FOR THIS DRAWING [3

V4

 

Bemnerh: | ine Gomer 2 AEA

Alrite D

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASAUENA, MD ana
PHONE: 410-360-9404
PAX: 410-360-0247

 

Address.
9131 Fi

PASADENA, MD 27122

Property Dasetplicr|

 

‘ORT SMALLWOOD RD.
LOCATION DRAWING OF

 

Date:10/05/08

9131 FORT SMALLWOOD RD.
PASADENA, MD 21122
AA.CO.MD

Job #8376

 

 

 

 

DFFD RFF # G580/718

Ao1.4an aA

 

 
 

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 59 of 78

  

 

 

 

 

 

j
i

-

N 57°30'00" E 420.00'

—_— =

 

 

 

S 32°30'00" E 210.00'

HOW OUT!
SEATING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N-

N 32°30'00" W 210.00'

4
3

 

 

THIS PLAT IS NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY

LINES!!!

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF AITLE REPORT.

 

 

S 57°30'00" W 420.00
FORT SMALLWOOD ROAD

uG

 

GENERAL NOTES 7
1). THIS PLAT IS OF BENEFIT TO THE COMRUMER

ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF A
TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANCING, OR RE-FINANCING.

2). THIS PLAT 15 NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUCH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
SECURING FINANGING OR RE-FINANGING.

 

LOCATION DRAWING:
| HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS

SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,
SIONAL KNOWLEDGE AND BELIEF, THERE ARE NO
ENURO ENTS EXOEPT AG SHOWN HERCON. AND THAT THC
IMP ENTS APPEAR TO BE IN FLOOD ZONE CG, THIS
SURVEY !§ TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE
LEVEL OF ACCURACY FOR THIS ORAWING IS
1 4.

Walter T. Tydings

Dranorty | ing Gunanr df 14r

 

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASALIENA, MD) auza
PHONE: 410-360-9464
PAX: 410-360-0247

 

0; Ale

Address.

8131 FORT SMALLWOOD RD.
PASADENA, MD 21122

Proparty Deserve]

LOCATION DRAWING OF

 

Date:10/05/08

9131 FORT SMALLWOOD RD.
PASADENA, MD 21122
AA.CO.MD

Job #0376

 

 

 

 

 

DFFN RFF # a560/7418

Pataca ane
 

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 60 of 78

*\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

N 57°30'00" E 420.00'

 

 

 

 

 

 

 

 

 

  
  
   

 

 

me —
if
eee
bot |
y
:S
aan
fod
Be ati,
= ioe S
N a
a =
a =
Oo o
2 S
qi ©
oO
2 z
[
NOW
SEATING AREA
S 57°30'00" W 420.00'
FORT SMALLWOOD ROAD cima gaara
1). THIS PLAT IS OF BENEFIT TO THE CO! ER
IG ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF A

THIS PLAT 15 NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY

LINESII

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF A

WITLE REPORT.

= CONCRETE

 

 

TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANCING, OR RE-FINANCING.

2). THIS PLAT IS NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUCH IDENTIFIGATION MAY
NOT SE REQUIRED FOR THIS TRANSFER OF TITLE OR
SFCURING FINANGING OR RE-FINANGING.

 

LOGATION DRAWING:
| HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS

SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,
PROFESSIONAL KNOWLEDGE AND BELIEF, THERE ARE NO
ENCKOACHMENTS EXCEPT AS SHOWN HERCON. AND THAT THC
IMPR ENTS APPEAR TO BE IN FLOOD ZONE G. THIS
SURVEY |S TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ¥ AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE
LEVEL OF ACCURACY FOR THIS DRAWING [3

He =

Wailer T. Tydinga

Draaerly | ine Sinan

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASAVENA, MD auz2
PHONE: 410-360-9464
FAK: 410-360-0247

 

Address.
8131 FORT SMALLWOOD RD.

Property Deseristion|

PASADENA, MD 21122 LOGATION DRAWING OF

 

REVISED
Aull?

Date:10/05/08

8131 FORT SMALLWOOD RD.
PASADENA, MD 21122
AA.CO.MD

Job #8376

 

 

 

 

 

DFFN REF # B560/718

Pantasd nd
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 61 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

BUILDING ADDRESS eecos= CONTRACTOR ====== . & lo
9131 FT SMALLWOOD RD OWNER f 3
PASADENA MD 21122 ee, HL o a | |
os colo
TAX ACCT NBR: 3000-5001-8604 PHONE: o oO
SUBDIVISION: ROCK CREEK SOUNTS LECENEE: CR BDStET e810
TAX MAP: 18 SO. FT: 4008 LICENSEE: BRIS
BLOCK (ST):01 LOT: SR DIE » FR RIG
PARCEL: 0008 SECTION: s=======-OWNER =<=e=es== & 4 &
aecanivanond | Por gages eee a exe 2 e
Annapolis, MD 21401 | PROP PBSC: enean a 44458 ee
BUILDING PERMIT | TENANT COCONUT CHARLIE'S WORK: a
APPLC HOME :
IMPROVEMENT TYPE DEM LOC 9129 FT SMALLWOOD RD =HURRICANE=
TYPE OF USE.... RESTAURANT/ASSEMBLY TIDE l
PROPOSED USE... DEMOLISH TO FOUNDATION ZONE
PRSD WORK LINE1 ELEV
LINE2 RVSD 1/5/18 (KM) FLOOD MAP
==BUILDING CHARACTERISTICS== ====BUILDING DIMENS{ONS 4==== | Grad PERM
BUILDING HEIGHT (FT) 9 AREA LEW WEDTH BEDRMS 0
NUMBER OF STORIES o ELEVATORS 0 UNFIN. BASEMENT 0 0
NUMBER OF STANDPIPES 0 FIN. BASEMENT 0 SETBACKS====
TYPE OF OWNERSHIP PR 1ST \FLOOR /' 0 0 0
TYPE OF CONSTRUCTION 5B 2ND FLOOR a o 0
SMOKE DETECTORS (Y/N) ¥ GARAGE 0 5 | SIDE (MIN) : 0
SEWAGE DISPOSAL TYPE & CARPCRT 0 Q | SIDE (COMB)
WATER SUPPLY TYPE W PORCH 0 0 | SIDE ST Q o
DECK 0 0 |MAT ARTERY 0
HEATING FUEL
NBR OF FIRE ALARMS o =e ee a ===MAX HEIGHT===
TOTAL AREA SQ. FT 9 ZONE NOISE STORIES 0.0
SPRINK. AREA SQ. FT o <LIGHT| PATTERN FEET 0
CONTRACT COST OF WORK $ 40000 ies ee _
=LOT THARACTERISTICS= ===PARKING===
ZONING CORNER LOT N OFF STR 0
OSD FEE AMOUNT 0.00 WATER FRONT LOT N HANDICAP a
OSD FEE CD DTE

 

 

 

P.W. AGREEMENT
FINISHED AREA

CENSUS TRACT
CRITICAL AREA WN
CRIT AREA MAP 0
DRIVEWAY APRONS
STORMWATER MGMT

 

FRAMING,

A PERMIT UNDER WHICH NO INSPECTION HAS BEEN REQUESTED WITHIN
0 ONE YEAR AFTER ISSUANCE SHALL EXPIRE.
WORK COMMENCES WITHIN ONE YEAR SHALL BE CONSIDERED VALID IF

CONSTRUCTION IS CONTINUOUS AND AT LEAST 33% IS COMPLETED EACH
CONSECUTIVE YEAR FROM DATE OF ISSUANCE,
REQUIRED FOR FOOTING TRENCHES,
TILE-BACKFILL),

A PERMIT UNDER WHICH

INSPECTIONS ARE

FOUNDATION (WATERPROOFING-DRAIN
INSULATION AND FINAL.
HOUR NOTICE IS REQUIRED FOR ALL INSPECTION REQUESTS.

TWENTY-FOUR

 

A CERTIFICATE OF OCCUPANCY
BUILDING MAY BE OCCUPIED.

IS REQUIRED TO BE ISSUED BY THE BUILDING OFFICIAL BEFORE THIS
NO CERTIFICATE OF OCCUPANCY WILL BE ISSUED UNTIL ALL BUILDING,

 

 

 

 

TRADE, HEALTH AND FIRE (IF REQUIRED) INSPECTIONS HAVE BEEN MADE AND APPROVED.
NOTE: SEPARATE ELECTRICAL, MECHANICAL, AND PLUMBING PERMITS ARE REQUIRED.
FTG BFILL INT-DTILE —s——SsCé#KX=-—DT ILE SLAB
FRAME INSUL __ CEILING  _—_—_—sSSTEEL PIER
SPK RI SPK FINAL PROG _ FINAL FL CERE
FEE: 270.00 PROJECT NUMBER:
( . Applic Date: 2017-09-08
Director of Inspections and Permits Issue Date: 2017-09-08 B - 02348985

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: ip pe . i . r . Pennit Center
Building Permit "pletion nia Riva Rood
SPEEA @5 f° REVIstU
Date ere
|= 4 -2018/3500-460 1 - bool - _
we AIL ET Smallusoed (et MP1 [nel
Subd ni of
Pasadon a MSZ zePeodc Creelc
Suite # Tenant Name Tenant Location
ce wa Property Owner Information — | a [ Gonwraciors tformetion
eM x LET sma il Wood [nese
eoade yo [ATE Zita) =
Telephone Telephone
Emall Email
| __ Applicant information | Ears - |__Engineer Inf’ mation |
" Cops LT Séeuicee, Buc evn
ee nda. Palen Carver (a
= wot l\ Frale,, ha Mailing Address
vik adc AA DL "o [pie i we
Zh 0 - A» (o¢ O- 2224 . Telephone
ma Email
| Architect Information | | Permit Type-Check One |
Company Name
— [| New [| Sprinklers
ig a Chai Sear
Clty State Zip As Principal ft
Sign
Talaphone Accessory — fl. sin
Email Is this permit application to resolve a violatlon?
Yes Na

 

 

Describe CU Se_ Work:

| ¢ BX Weer Vere.

feewurs

 

do Demo Builaing,—to Bewowe oor

SALVAGE FOUNDATIDAD

Az fessi( Ble. New Founpsrion tsreucuee UNPer serene

 

revised 8/7/14 |pr

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 63 of 78

 

# Residential Building Permit Application Details
cP EES *

Public Water [L_] width =X Length Total Sq. Ft.

   
 

igh ee ety res
RAS |
Comertot [_] Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Waterfront = []ves [P4Nps C] Unfinished Basement x
crticatArwea L_]ves [Oi me Finished Basement x
Bog Area LJ Yes Cake Septic ba ist Floor x :
ADC Map Mayo System CJ 2nd Floor x
Zoning Classification NON~(CoalFoem (a Lol 3rd Floor x
Name of Watenvay |Garage/Carport x
Porch x

|_Bullding Characteristics | “I Deck x
Bldg Height: Existing Proposed Shed x
Number of Stories Other
Number of Bedroome Total Square Footage
Number of Baths Total Finished Area- per ANS! 2765-2003
Situké Detectors Gost of Work $ /5 ped © E
Carbon Monoxide Detectors Grading Permit # --
Fireplace Proposed Work to Include (check all that apply): a

 

|Heating Fuel Type/AC Sprinklers [1 ves cee a Plumbing CI] yes Ino.
No

Electric | |Yes Heatingac[__]¥es No
Commercial Bullding Permit Application Details

 

 

 

 

 

 

 

 

 

 

Use Group Heating Fuel

Construction Type Number of Storles

Existing Use |Building Height: Existing Proposed
Proposed Use Number of Fire Alarms

Number of Elavators Total Square Footage

Number of Standpiped Sprinklered Area Square Footage

 

 

smoke Detectors

 

 

The applicant hereby certifies as follows: 1) that he/she Is authorized to make this application; 2) that all information
provided by the applicant, whether on an original application or on an application for a revision, is true and correct, including
all information on any attachments hereto; 3) that, on an application for revision and all attachments thereto, he/she has
brought to the attention of the Permit Center all changes being made from the original application and attachments thereto
by highlighting those changes on this form and the attachments; 4) that he/she will comply with all regulations of Anne
Arundel County which are applicable hereto; 5) that he/she will perform no work on the above property not specifically
nts County officials the right to enter onto the property for the purpose of

  

Date: O/-03-/§

 

 

Owner/Agent

Print han Wels ).-

 

 

 

Many subdivisions and neighborhoods within Anne Arundel County have private deed testrictions or covenants regulating building construction. Anne
Arundel County staff will not detanmine whether or not the work covered by a permit satisfies these covenants. Obtaining a bullding permit does not relleve
the homeowner of his responsibility for determining the nature of applicable covenants and private deed restrictions and complying with covenants. It is
recommendedthal the Land Records Office of the Anne Arundel County Clerk of the Court's office be checked to determine whather or not covenants or
restrictions exist that regulate the proposed work. You may also wish to check with your Civic or Homeowner's Association to see if other restrictions apply.

*
t
a
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 64 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

BUILDING ADDRESS . | sss=e= CONTRACTOR =s==== . &lo
9131 FT SMALLWOOD RD FIRST CHOICE SERVICES INC bh es
PASADENA MD 21122 1744 SULPHUR SPRING ROAD 2 ff
BALTIMORE, MD 21227 eo a] |
TAX ACCT NBR: 3000-9001-8604 PHONE; (410) 247-4105 BIS
SUBDIVISION: ROCK CREEK COUNTY LICENSE: HIC 079260 o © 1w
TAX MAP: 18 SQ. FT: 2.00 ee vy v/s
BLOCK (ST): 02 LOT: PHONE: (410) 247-4105 5 oS]
PARCEL: 0008 SECTION: eeewase=-OWNER =Sseeess= i ob oe
2664 Riva Road DEED: gg860-718 BLOCK: JACKSON RALPH G S &

; PROP DESC: 9131 FORT SMALLWOOD RD o 9
Annapolis, MD 21401 2 acnis PASADENA MD 21122 o o 5
BUILDING PERMIT | TENANT COCONUT CHARLIE’ S WORK: a

APPLC HOME:
IMPROVEMENT TYPE DEM LOC 9129 FT SMALLWOOD RD =HURRICANE=
TYPE OF USE.... RESTAURANT/ASSEMBLY TIDE |
PROPOSED USE... RMV ALL DRYWALL,FLOOR COVERINGS , CABINETRY , INSULTN ZONE
PRSD WORK LINE] & OTHR BLDG MATERIAL NEEDED TO INSPECT EXTENT OF ELEV
L,INE2 DAMAGE i PLOOD MAP
SSBUALDING CHARNCIFAIWICg=™ fF-——surLoin DIMENSIONS ===== | GRAD PERM
BUILDING HEIGHT (FT) 9 j AREA ‘ LEN WIDTH | wen BEDRMS é
NUMBER OF STORIES 0 ELEVATORS 0 ||UNFIN. BASEMM\T Q 0
NUMBER OF STANDPIPES 0 || EIN. BASEMENT 0 0 | ====SETBACKS====
TYPE OF OWNERSHIP PR ) [187 FLooR 0 9 | FRONT 0 0
TYPE OF CONSTRUCTION 5B _ |2ND FLOOR 0 o | REAR Q 0
SMOKE DETECTORS (Y/N) ¥ | | GARAGE 0 9 | SIDE (MIN) 0 0
SEWAGE DISPOSAL TYPE § | |carrort 0 9 |SIDE(coMB) ©
WATER SUPPLY TYPE W PORCH egg” 0 Q )SIDE ST o 9
HEATING FUEL x 3 0 0 |MAJI ARTERY 0
NBR OF FIRE ALARMS 9 | s====A 1 RPORT==== ===MAX HEIGHT ===
TOTAL AREA SQ, FT 0 ZONE NOISE STORIES 0.0
SPRINK, AREA SQ, FT 0 SL —— FERT o
CONTRACT COST OF WORK $ 25000

=LOT CHARACTERISTICS= ===PARKING===

ZONING CORNER LOT = OFF STR 0
OSD FEE AMOUNT 0,00 WATER 5 ToS . uN HANDICAB Q
OSD FEE CD DTE _

 

 

 

 

P.W. AGREEMENT A PERMIT UNDER

FINISHED AREA 2%

ONE YEAR APTERJZSSUANCE SHALL ¢XPIRE.
WORK COMMENCEY WITHIN ONE YEAR SHALL BE CONSIDERED VALID IF
CONSTRUCTION 5 CONTINUOUS AND) AT LEAST 33% IS COMPLETED EACH

“ICH NO INSEP¥cTION HAS BEEN REQUESTED WITHIN

A PERMIT UNDER WHICH

INSPECTIONS ARE

CENSUS TRACT 3
CRITICAL ARFA i CONSECUTIVE @JRAR FROM DATE OF ;SSUANCE.
CRIT AREA MAP 0 REQUIRED FOR@POOTING TRENCHES, | @OUNDATION (WATERPROOFING-DRAIN

DRIVEWAY APRONS TILE-BACKE ILL

STORMWATER MGMT

 

‘FRAMING, INSUL@PfION AND FINAL.
HOUR NOTICE IS REQUTRED FOR Ajj) INSPECTION REQUESTS.

TWENTY-FOUR

 

   
 
  

IS REQUIRED BE Sac Ry

NO CERTIFICATE *

A CERTIFICATE OF OCCUPANCY
BUILDING MAY BE CCCUPIED.

E BUILDING OFFICIAL BEFORE THIS
= OCCUPANCY WILL BR ISSUED UNTIL ALL BUILDING,

 

 

 

TRADE, HEALTH AND FIRE (IF REQUIRED) INSPECT SQys HAVE BEEN MADE AND APPROVED.
NOTE: SEPARATE ELECTRICAL, MECHANICAL, AND PIWBING PERMITS ARE REQUIRED.
FTG —__ BFILL __ INT-DTILE _ ~~ _ — SLAB
FRAME _ _ INSUL CEILING STEEL _ PIER _ =
ee ,

SPK RI SPK FINAL age FINAL FL CERT
— eae — - — as SS

T FER: 165.00 | PROJECT NUMBER:

; Applic Date: 2017-09-08 02348985

Director of Inspections and Permits Issue Date: 2017-09-08 B - 02348

 

 

 

 

 
__ Case 1: ay A 00 Rasome~gls0 Filed 04/01/21 Page 65 of 78
game GV FE

 

1) AB} 17

Permit Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Permit Application 2664 Riva Road
Annapolis MD 21401
Permit Number.) / (a Spo |Fae | a Of |
if é te <=) P |) a Nae 6
as ns 2 H/o 2 _ [Le Sethe
Dale” TaxAcct# _ Do, +7) .,APerc# UA/PWA#
<a of. ut fe NO aff) /2 ‘O
Site Address a if 7 72 Map -,  |Block Parcel, |Lot(a)
Gy x State Pe , [Subdivision
Vi fen d. aia er :
sais Tenant Name _ “Tenant cation
KOC oHf)| Ty wl) pe it pt
Property Owner Toner 4 aera Information
Campany Name Lic ne a Jgampany Naps Jf. =r
“I He 76 aaY fou Cane 2 Jey LA ee
Name 7) r Name > c =
Mailli Calph * Nac = q é C Co se ¢
ng Aduireass on A ee Deft =< f / qf Je a
of A L¢ ff: [. Sho a LD) O0< | ‘an pn fad ie fat ie i *) 4 (
Giy;)), State, |zi Zz. 7 7
¥ MA os é a f i~“\ 2 _ Wi ‘ P a ( ey me a 4 / / iS 7 i , i wy Sar; e 7 / ? - 7
Telephone Uo = ay 7.9 iE Q |Telephone ho-Py 2. Wb ©
Email Emal 7) = 7 fla La
; : gest Leciees La ameaitill vr LA “1s é FF: / Tt fH. t Ag e7
| Applicant Information |
CompanyName 9 | a Cope pn Company Nama
t ea ( VLOUE €. 22] Y (ce >
Name ay Me oo | i“ Name
if" ME j (= fry :
7 a
Malling Address : —F a a Si Faldo
ST ZL Jy DL \ Aas ! ae 60 : Lé Jie :
City ;,, fd 7 te [ze ye ; =e Shy } er Zip
a fect ei? < ie ( 9 Pa raf a
elephone ee : ; : Taaphone
7 1 Pips Gy 7" ff
I ig 7 fH 7
mail Ines a i aa UA, ef 4 fs {Email
i : f i é i\ /
|__Architect Information | ||_Permit Type-Check One |
Company Name |
New Spri
— [_] j LC] prinklars
Es “*fiea atte LJ Accessory Structure
Malling Address ,. Indicate heights of:
. Re, wx | Alteration/Repaira
City State |Zip Principal ft in
[ "Sin,
Talaphone a Accessory ft in
/Email oe application to resolve a violation?
N
L [__] No
Describe Proposed Work; —» . i) /
aya / i /
é C ffi ate YY : (_é7( ey { Pye -f
ie i a + ly j , f i a
tf lect Fl gee / Lyd —_ AA (SLES (qT ce | ie
(t e SY — CATCH OF gy" 7 & eat kA, Lt i
i i = Pia fo 4 Af "
£A2 i ww bl | ( { i ay d f { C7 HH f Ms iy ftp TRY
ra ri a
/ revised 4/7/12 [pr
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 66 of 78

Anne Arundel County, Maryland

 

 

 

 

 

 

 

 

Cash Recelpt x
> wm
=
TakP 1253 09/08/2017 =
DEPT/BUSINESS UNIT NUMBER eo
DEPT/BUSINESS UNIT NAME ®ERMIT APPLICATION CENTER _ &S8
i £ Se F
FIRST CHOICE SERVICES,1744 SULPHUR SPRIN a
RECEIVED OF G RD, BALTIMORE, MD 21237 2 =
<= S
o So
ISSUED BY LEDIZS2 DISTRIBUTION 5 =
= a by w
20571115/B02340985 > a
- f ° ACCOUNTING |. .WHITE a ne
PAID BY CASHIER....... ...YELLOW fo we 4
(SEQUENCE/PERMIT NUMBER) ISSUING DEPT, .... PINK = = a
CUSTOMER...... ...GOLDENROD Lal 38 @ ‘hi
SUBS,/LEDGER TYPE VENDOR NO DESCRIPTION % Seth. ce
ACCOUNT NUMBER ae ee eh eoGat
20571115/802348985
DEMOLITION
1253 5883 DEMOLITION 440.00
20571115/802348585
DEMOLITION
12535882 BLOG ADP FEE 25.00
TOTAL

165,00

42a

Check/Credit Card $

ms
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 67 of 78

Anne Arundel County, Maryland

 

 

 

 

 

 

 

 

; =
Cash Receipt a: S
ia 1253 01/05/2218 =
m &
DEPT/BUSINESS UNIT NUMBER DATE =
ua ie
Gel
PESMIT APPLICATION CENTER er, = =
DEPT/BUSINESS UNIT NAME ° 2 de
PERMDT SERVICES, 2011 FRALEY LANE - =
RECEIVED OF PASADENA, MD 21122 6 :
a a
ISSUED BY STC1214 DISTRIBUTION 5 a 8
a
20578355/802348985 = 5 is a
PAID BY ACCOUNTING... .WHITE @m 7 w
CASHIER YELLOW =a™ &
{SEQUENCE/PERMIT NUMBER) ISSUING DEPT......PINK lw co #
. CUSTOMER... ....GGLDENROD Sen @
SUBSJLEDGER TYPE VENDOR NO DESCRIPTION —
ACC!
UNT NUMBER iy Es > REFS aout
20578155/B02348995
DEMOLITION
1253 5883 DEMOLITION 105.06
TOTAL

195 9C

: {0725392

Receipt #

ATT

a
a

Check/Credit Card #
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21

Fire Department
8501 Veterans Highway
Millersville, MD 21108

Phone (410) 222-8200

www.aacounty.org

Allan C. Graves
Fire Chlef

 

September 7, 2017

RE: MPIA Request #201748694

Dear Sir or Madam:

Page 68 of 78

 

Our office is in receipt of your request dated September 7, 2017, which was received on
September. Enclosed you will find the report(s) you requested and a receipt for the
administrative processing fee. Please note that some information may be redacted from the

report pursuant to Maryland code, if applicable.

If I can be of further assistance, please feel free to contact me at (410) 222-8307.

Sincerely,
Melinda 5. Ramsey

Melinda S, Ramsey
Custodian of Records
fdrecords@aacounty.ore
410-222-8307 Office
410-222-3052 Fax

Enclosure
Case 1:19-cr-00438-RDB Documen t160 File _— Page 69 of 78

D-2016

Alb
sia) Cae tn Ved o2/Y40/

itr! eyetey PE

Ry. 202248985

Nat Caoice Struter; Doe
Can. yu. prow. Mone m I tuy, Qe tt
eo tem pe oe ah
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 70 of 78

=

q

my y Anne Arundel County, Maryland | Citizens es

 

Welcomes home to Anne Arundel County!

Permit Status Display

 

Permit Number and Status
Type Number
Status Number
Date Date

 

Information
Account Number -B604

31 FT RD
MD 21122

Leeation 29 SMALLWOOD RD
Tax Map 8

 

Permit information
Namo SERVICES INC
Type
AURANT/ASSEMBLY
ALL,FLOOR

;CABINETRY,INSULTN
NEEDED TO

 

 

 

 

Approval Status | Permit Fees | Inspection History | Pending Inspections |

ae : AX
Case 1:19-cr-00438-RDB Document160 Filed 04/01/21 Page 71 of 78

“DEPARTMENT OF INSPECTIONS & PERMITS
‘STANDARD GRADING PLAN APPLICATION

PERMIT APPLICATION CENTER 410-222-7720
EROSION & SEDIMENT CONTROL 410-222-7780

 

‘Heritage | Office 2684 Riva Road
Annapolls, » Marysand 21401

tTax Account Number -4 000 C0 | -Se@0¢h Building Permit #

Subdivision Name (if epplicable) 2 (ae Lot Block |
Location 4 |>\ ce SW Wook (2h Hosp dena D7 _

Number *

a \P\- i Saiallwooak CL Faden) 222

   
      

Critcal Area Designation. Am
Steepest slope disturbed (2% Lot size

liwe certify that we have the authority to make this.
the owner in fee; that the information above Is correct and that Ave have chosen this method to satiéty

our sediment contro! obligation. lAve certify that the Proposed ‘Construction [neets thé conditions and
limitations established and contained In the Anne Arund el Sail Conserv
i e8/SGP. pdf; and Ifwe have the abliity

Sediment and Erosion Control Plan www.aaco
pate | — 4-99)

application) that the propdsed work is authorized by

 
 
  

    
  
 

and will meet all the lipifatloy

_ Applicant's Signatuyé. l LAL, S
dein ra Cae

Applicant's Name
Company Name — nf — -

in | Planffor Anne Arundel County, and:
9 -permit ‘and Is subject to any special

 

 
  
  

o

Approved - Compliance with the Standard E
© the attached Standard Plan becomes patt of the bulldl

conditions listed below.
O the attached Standard Plan‘allows for site rading without a separate grading permit and Is subject to

any special conditions listed bolow. Approval Is granted for one veer unless otherwise noted.

Stee wee ee Cesena de een es been see eee ee ee eee eee

O Not Approved - Grading permit requi
Soll Conservation District Resolution

Inspector: is
. Sign and Print 3 _ Date

SPECIAL CONDITIONS:

Revised March 2012/jpr

 
Filed 04/01/21 Page 72 of 78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cr-00438-RDB Document 160

incident 1748694-000 Anne Arundel County Fire
Date and Time 07/28/2017 03:06:02 8501 Vaterans HWY
Station 10
| Millorsvilie, MD 21108
Shitt A
Member Making 000683 - Michae! Mattison (410)222-6200
Officer in Charge 000613 - Robert Brewer

Dales And Times Location Information
Alan Time 07/28/2017 03:06:02 Type: Strat Address Latitude Station 10
Arrival Time 07/28/2017 03:13:00 9129 FORT SMALLWOOD RD Longitude District 71070
Controlled Time Census Tract
Last Unit Cleared 07/28/2017 08:46:10 Pasadana MD 21122 Property Use 162 - Bar or nightclub
Alarms 2 Injuriesand Fatalities |PropertyLoss §200000 Value 200000
incidantType 111 = Bullding fire Civilian’ Injury 0]Contents Loss ° $0 Value $0
Mutual Ald N -None Civilian Death 0/Rasponse Time -[Actions 11 - Extingulsh

° 6183866
6.0

Detector Present 2 - None Present Fire Fighter injury 0] Units 55}#2 51 - Ventilate
Hazmat Release _ Fira Fighter: Death O/ Persons 57/#3 52 - Forcible entry
Area Of Origin Other Faetor Contributing To-Ignition. Undetermined
Heat Source. Undetermined Fire Supression Factor
ftem First Ignited | Undetermined Human Factor-+ None
Material First ignited Undetermined
Cause of ignition Cause under investigation
Buildings Involved = 4
Residential Units
Acres...
Structure Type - _| Enclosed bullding Story OF Ofigin.
Structure Status In normel use Floors Above Grade
Fire Spread _ |) Confined to building of origin Floors Below Grade
Item Contributing to Flame Spread : : ‘tg | * Floors Damaged
Material Contributing to Flame Spread - Minor tyes”
Length ee gg Significant’
Width ~ > > ay Heavy’
Area lay? 62800 Extreme |
Unit Dispatch © Enroute Arival To Mad: At Mad Gieared ~~ In Service. In Quarters
E122 03:08:42 03:09:25 03:14:44 06:48:15
TK13 03:06:42 03:10:02 03:16:56 06:49:27
E201 03:08:26 03:11:14 03:17:11 06:48:06
TK30 03:08:26 03:11:40 03:17:14 06:43:49
TAAO 03:08:26 03:12:45 03:34:48 06:34:54
TAG 03:08:26 03:12:39 03:35:40 04:19:33
E084 03:08:26 03:11:18 03:38:49 06:34:23
E124 03:08:27 03:10:28 03:17:51 06:32:52
E112 03:08:27 03:11:27 03:26:47 06:28:58
TK33 03:08:27 03:09:21
$043 03:08:27 03:09:32
MUO 03:08:27 03:11:28 03:15:67 06:49:56
BCO2 03:08:28 03:09:40 03:23:32 08:58:21
SAFES 03:08:28 03:10:49 03:33:10 06:20:04
E181 03:08:52 03:14:40 03:18:52 06:37:55

 

 

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 73 of 78

 

Narratives

 

0 07/28/2017 07:19:07 oo, ae
Narative Written By 000831 David M. Paal

On Friday, 28 July 2017 at 03:06:02, units £104, TK13, £201, £121, £112, TK30, TK33, 8043, TA40, TAG, E0B4, MU40, BCO2, SAFES, £181, SQ33,
C11, AC11, FM868, FM869, E261, TAO3, ME094, SAFE1, PlO3, CW3, CW1, RHAB1, OPS05, MUS0, WI, E311 _ E321, E211, BCES7, TW26, TK31,
$043, TAO1, TA42, MU12, BCO1, SAFTY, EMS01, PLAN, 2AC1, E171, 3038, $004, FM861, K91, £231, OPS2, U13 and PIO1 responded to an
unreported incident type at 9129 FORT SMALLWOOD RD, Pasadena, MD 21122, Upon arrival a 111 - Bullding fire incident was found.

The primary property use is 162 - Bar or nightclub.
Unit AG11, the first ariving unit, arrived at 03:13:59. The last unit on scena, BCO2, cleared the scene at 06:58:21.
Actions taken by the primary responding units were: 11 - Extinguish; 51 - Ventilate and 52 - Forelble entry.

A total of 55 apparatus and 29 pargonnal responded to this call.

E104 was initially dispatched for an “alarm sounding" but the aesignment was quickly upgraded to a full box assignment with reports coming in of fire
showing on the side of tha bullding. £104 laid an initial supply line to the A side of the building but was directed to tha C sida of tha building by G17
who was on location and had established command. E104 advanced 8 1 3/4 handiine to the B side and encountered a wooden walkway on fire with
axtension to the siding on the building as a continuous water supply was established, The fire was quickly extinguished and entry was forced via the
B sida door and the C sida door. The exterior siding and gutters ware removed to ensure no extension on the exterior. Interior ceilings were hooked
and the attic hatch was opened In an attempt to clear the altic space. The roof was opened up extemally to extinguish fire in the attic. A second alarm
Was called for and once axtinguishment was complete it was ensured that no further fire spread was Praesent and the structure was ventilated and
turned over to mambers of the AACoFD FIB.

 
 

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21

N 57°30"

00" E 420.00'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ra = “
y77 “4,
Fy
ri AV, or
ora” —=
#,!
Sp
ma
US) a
et. —44 -xISTING Gp
4 PREPIQUBLY cy
re 5
2 rigs its =
=
o —
_ ~~ TOTAL AREA
™ EXISTING MACIGRAVEL
Ww ao PARKING= 12,850 5F
an wove
Oo ‘
lb
2
o
o
°
o __| Ts
w)
F
¥
he
saddle 4
a ov
SEATING ARE 4
ast

 

 

 

 

=

   
 

 

 

 

 

 

 

 

 

  

2

  
 

N 32°30'00" W 210.00'

 

 

 

THIS PLAT IS NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY
LINESHI

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF A TITLE REPORT.

= CONCRETE

 

S 57°30'00" W 420.00'

 

LOGATION DRAWING:
| HERESY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS

SHOWN HEREOH, AND TO THE BEST OF MY INFORMATION,
PROFESSIONAL KNOWLEDGE AND BELIEF, THERE ARE NO
ENCROACHMENTS EXCEPT AS SHOWN HEREON., AND THAT THE
IMPROVEMENTS APPEAR TO BE IN FLOOD ZONE C. THIS
SURVEY IS TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE
LEVEL OF ACCURAGY FOR THIS DRAWING IS

TH

 

Walter T. Tydings Date
Greanorty i ina Suirnvunr & 1467

1G

FORT SMALLWOOD ROAD can: notes

Page 74 of 78

 

1). THIS PLAT IS OF BENEFIT TO THE CONSUMER
ONLY INSOFAR AS IT 1S REQUIRED BY A LENDER OF A
TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A GONTEMPLATED TRANSFER,
FINANCING, OR RE-FINANGING.

2). THIS PLAT |S NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES,
GARAGES, BUILDINGS, OR ANY OTHER FUTURE

IMPROVEMENTS.

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUCH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
SECURING FINANCING OR RE-FINANCING,

 

Schulte & Assoc. Inc.
4399 MOUNTAIN ROAD
PASADENA, MD auza

PHONE: 410-360-9464
FAX: 410-360-0247

 

Address:
9131 FORT SMALLWOOD RO.
PASADENA, MD 21122

 

Date10/05/08| Job #9376

 

 

 

 

Fiostn.an aa

Leeann Clean]

LOCATION DRAWING OF
9131 FORT SMALLWOOD RD.
PASADENA, MD 21122
AA.CO.MD
NFFN RFF # @S60/71A

 
Case 1:19-cr-00438-RDB Document160 Filed 04/01/21 Page 75 of 78

IPD131C/MS3A DISPLAY PERMIT INFORMATION BUILDING PERM OFFICE A
= HBSe eS Ss eS Sees See eS eee NBR BO2348985 INIT STC1214
Ssssses=====PROPERTY==$==$=$=s==s=5==== NXT BO2348986
9131 FT SMALLWOOD RD =esse5=5===CONTRACTOR/LICENSERssssesecsces==
PASADENA MD 21122 OWNER
TAX ACCT NBR 3000 - $001 - 8604 XRXRXXARAKAAAAKAAAX
SUBDIV: ROCK CREEK XXEXEXME, XX 11111
TAX MAP 18 ACREAGE 2.000 PHONE - Lic # CTR - 003157
BLOCK(ST) O01 LOT
PARCEL oo008 SECTION al
DEED 06560-7118 BLOCK LT ‘\
PR DESC: 2 ACRES “fy
ADC - TENANTS COCONUT CHARLIE'S i
LOCATION 9129 FT SMALLWOOD RD \ a
TYPE OF IMPROVEMENT: DEM TYPE OF USE: RES
PROPOSED USE..... : DEMOLISH TO FOUNDATION

PROPSD WORK LINE1:
LINEZ: RVSD 1/5/18 (KM)

PERMIT DATES.....: APP: 09/08/17 ISS: 09/08/17 CMB: EXP:
INT: ACTIVE VIOLATION Ists
CURRENT STATUS...: A REV IND: RNW: PROJECT #: VO

PF2=FWD PF3=PROJ PF4=INSP HIST PFS=APPR ae PFO=NEAT PF12=EAIT

tA" Cons [0600 PR SS / Gl é Ata
scone ¢ ee aeo'e pat Meld 8 SENS GREE € (fcr e

ae » bo 0b

AACO\ipmisa27 @ IPC06345 2018-01-08 11:09:48
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 76 of 78

HEPARTMENT OF INSPECTIONS & PERMITS
STANDARD GRADING PLAN APPLICATION

MAEY IAN BD | PERMIT APPLICATION CENTER 410-222-7720
_Heritage Office 2664 Riva Road EROSION & SEDIMENT CONTROL 410-222-7780
Annapolis, Maryland 21401 1
we =
Tax Account Number -4 OOO 100 | -Seo0e Building Permit#

Subdivision Name (if applicable) ?. dele. Cyee (C Lot

___ Block
Location “|| >\ fe SIMA Wocck Loh esp lve Mae “22 QV_

_Number treat Office

Owner Ral \) hy Touclesoy ! | |
“O\D\- ET Sntallwook Cal PR don, Zu2z
Address State ‘Zip

Proposed Work Reuy Se bo Devin Eovldtaci te Rewore Leo

. a J & -
Walls “Ep Woee becle Siluy nc Hundetn.” AS ppssilo
\ q

Critical Area Designation NT A: Distance from water to disturbed area W ip— ft.

Steepest slope disturbed __ (> % Lotsie AACLL _Areatobedisturbed '/5O ean

we certify that we have the authority to make this. application; that the proposed work is authorized b

the owner in fee; that the information above Is correct and that Vwe have chosen this method to sa
our sediment control obligation. we certify that the proposed’construction meets the conditions and
Soll Conservation District's Standard

; and I/we have the ability

 

 

Sediment ahd Erosion Control Plan www.aacounty.orq/IP/Resources/SGP.
and will meet all the limifatiopis and conditions/sét forth by said plan,

Applicant's signatuh—<)/Zn_ fi x AVAL) Date / 2 4 )/ oy
fs aw Age Yy .
Applicant's Name (Please Print) ‘bwen Gre

Company Name — if a Corporation

Approved - Compliance with the Standard Erosion Control Plan for Anne Arundel County, and:

' GI the attached Standard Plan becomes part of the bullding permit ‘and Is subject to any special
‘ conditions listed below. ee .

©} the attached Standard Plan allows for site grading without a separate grading permit and is subject to _
any special conditions listed below. Approval Is granted for one year unless otherwise noted.

S32 ee ee we wee Be eS SS SES eS ee ee ee ee ee ee ee ee eee

C) Not Appipved - Grading permit required. Site falls to meet the conditions as detalled in Anne Arundel
Soil Conservation District Resolution 2010-5 ms of
Whigs iy cace ff & | a |
Inspector _/ } MLEFIID U6 Pes. t is V /
- Sign and Prints TAC SEK | date!

f
SPECIAL CONDITIONS:

 

Revised March 2012/pr
 

Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 77 of 78

N 57°30'00" E 420.00'

 

 

 

 

 

 

 

 

 

 

 

S 32°30'00" E 210.00'

OPE vies At

4
SEATING AREA

 

 

 

 

 

 

  

MAC/GRAVEL
PARKING

 

 

    

 

 

 

 

N-

 

oOo

oa é

Qo

r

A

= |
o

Oo

a

o

S

M™

¢

= =

513

Dy
Crobivw

 

 

THIS PLAT 15 NOT INTENDED TO BE USED FOR
THE PURPOSE OF ESTABLISHING BOUNDARY
LINES!!!

THIS SURVEY WAS PREPARED WITHOUT BENEFIT
OF A TITLE REPORT.

4 = CONCRETE

 

 

S$ 57°30'00" W 420.00"

4G

N

FORT SMALLWOOD ROAD... oa. notes

 

dA

1). THIS PLAT IS OF BENEFIT TO THE CONSUMER
ONLY INSOFAR AS IT IS REQUIRED BY A LENDER OF
TITLE INSURANCE COMPANY OR ITS AGENT IN
CONNECTION WITH A CONTEMPLATED TRANSFER,
FINANCING, OR RE-FINANCING.

2). THIS PLAT IS NOT TO BE USED OR RELIED UPON
FOR THE ESTABLISHMENT OR LOCATION OF FENCES.
GARAGES, BUILDINGS, OR ANY OTHER FUTURE
IMPROVEMENTS.

4

3). THIS PLAT DOES NOT PROVIDE FOR THE
ACCURATE IDENTIFICATION OF PROPERTY
BOUNDARY LINES. BUT SUGH IDENTIFICATION MAY
NOT BE REQUIRED FOR THIS TRANSFER OF TITLE OR
SECURING FINANCING OR RE-FINANGING.

 

LOCATION DRAWING:

[HEREBY CERTIFY THAT THE IMPROVEMENTS ARE LOCATED AS
SHOWN HEREON, AND TO THE BEST OF MY INFORMATION,
PROFESSIONAL KNOWLEDGE AND BELIEF, THERE ARE NO
ENGROACHMENTS EXCEPT AS SHOWN HEREON. AND THAT THE
IMPROVEMENTS APPEAR TO BE IN FLOOD ZONE ©, THIS
SURVEY IS TO ESTABLISH THESE ABOVE GROUND
IMPROVEMENTS ONLY AND NOT INTENDED TO FIND
UNDERGROUND UTILITIES OR OTHER INSTALLATIONS. THE
LEVEL OF AGGURACY FOR THIS DRAWING |S

T+

Walter T. Tydings Dale

Denoty i ina Sanam 2 1G

Schulte & Assoc. Inc. (
4399 MOUNTAIN ROAD
PASADENA, MD anz2 (

PHONE: 410-360-9464
FAX: 410-360-0247

 

Address:

Property Goseriptior

9131 FORT SMALLWOOD RD.
PASADENA, MD 21122

LOCATION DRAWING OF

 

Date:10/05/08| Job #9376

 

8131 FORT SMALLWOOD R
PASADENA, MD 21122
AA.CO.MD

 

 

Pesta die amr

 

DFFN RFF # #56(V718

PAS ZZ.

 
Case 1:19-cr-00438-RDB Document 160 Filed 04/01/21 Page 78 of 78

IPD131C/MS3A DISPLAY PERMIT INFORMATION BULLDING PERM OFFICE A

See eecS===S=S$ 2525S SS===252F NBR BO2348985 INIT LED1253
eeeeesS=====PROPERTY=====22=25555== NAT BO232485986
9131 FT SMALLWOOD RD eooss==e=ce=CONTRACTOR/LICENSEEsss====5=255===
PASADENA MD 21122 OWNER
TAX ACCT NBR 3000 - 9001 - 8604 MXAKRMKXKAXKARAKKAERE
SUBDIV: ROCK CREEE XXKXKXX, XX 11111
TAX MAP 1a ACREAGE 2.000 PHONE Lic # CTR - 003157
BLOCK (ST) O1 LOT

PARCEL 0008 SECTION
DEED 06560-718 BLOCK

PR DESC: 2 ACRES
ADC - TENANTS COCONUT CHARLIE'S
LOCATION 9129 FT SMALLWOOD RD
TYPE OF IMPROVEMENT: DEM TYPE OF USE: RES
PROPOSED USE.....: DEMOLISH TO FOUNDATION,RVSD 1/5/18(KM),
PROPSD WORK LINE1: ADD DEMOLITION OF FOUNDATION-RV 4/18/16*LD*
LINE2:
PERMIT DATES..... : APP: 09/08/17 ISS: 09/08/17 CMP: EXP:
INT: ACTIVE VIOLATION EXISTS
CURRENT STATUS...: A REV IND: RNW: PROJECT #:
ig. =FWD PFS3=PROT PF4=INSP HIST PF5=<APPR PF7=LIC PF9=NEXT PF12=EXIT

® Lop % 0008 = TAO, SOAPE KEBULD UL EMF -

Moron Ont 4 ro oF
“WR

ga 40 Nde 9 09:34:59
